Exhibit 10.1

 

EXECUTION VERSION

 

 

 

FRAMEWORK AGREEMENT

 

between

 

CTC MEDIA, INC.

 

and

 

UTV-MANAGEMENT LLC

 

in respect of the sale and purchase of



participatory interest in CTC Investments, LLC

 

dated as of September 24, 2015

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

 

 

 

SECTION 1.01.

Certain Definitions

1

SECTION 1.02.

Interpretation

13

SECTION 1.03.

Headings

13

 

 

 

ARTICLE II

SALE AND PURCHASE

 

 

 

SECTION 2.01.

Sale and Purchase

13

SECTION 2.02.

Closing Date

16

SECTION 2.03.

Closing

16

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

 

 

SECTION 3.01.

Title

17

SECTION 3.02.

SEC Documents

18

SECTION 3.03.

Organization

18

SECTION 3.04.

Acquired Companies

18

SECTION 3.05.

Authorization; Validity

19

SECTION 3.06.

No Violations; No Change of Control Provisions

19

SECTION 3.07.

Consents and Approvals

20

SECTION 3.08.

Organizational Documents; Minutes

20

SECTION 3.09.

Capitalization

20

SECTION 3.10.

No Default; Permits; Compliance with Applicable Law

21

SECTION 3.11.

No Other Agreements or Rights

21

SECTION 3.12.

Financial Statements

21

SECTION 3.13.

Working Capital

23

SECTION 3.14.

Records

23

SECTION 3.15.

Solvency

23

SECTION 3.16.

Absence of Certain Changes

24

SECTION 3.17.

Litigation

25

SECTION 3.18.

Labor Matters

25

SECTION 3.19.

Employee Benefits Matters

25

SECTION 3.20.

Taxes

26

SECTION 3.21.

Real Property; Owned Property

27

SECTION 3.22.

Equipment; Machinery

29

SECTION 3.23.

Intellectual Property

29

SECTION 3.24.

Material Contracts

31

SECTION 3.25.

Debts, Creditors Accounts Receivable and Indebtedness

31

SECTION 3.26.

EHS Law

32

SECTION 3.27.

Insurance

32

SECTION 3.28.

Brokers or Finders

32

SECTION 3.29.

Assets

33

SECTION 3.30.

Related Party Transactions

33

SECTION 3.31.

Broadcasting, Transmission, Computer Systems

34

SECTION 3.32.

Powers of Attorney

34

 

i

--------------------------------------------------------------------------------


 

SECTION 3.33.

Opinion of Financial Advisor

34

SECTION 3.34.

5% Issuance

34

 

 

 

ARTICLE IV

APPLICATION OF REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 4.01.

Survival

34

SECTION 4.02.

Qualifying Disclosure

34

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

 

 

SECTION 5.01.

Organization

35

SECTION 5.02.

No Violations

35

SECTION 5.03.

Consents

36

SECTION 5.04.

Available Funds

36

SECTION 5.05.

Information Supplied

36

SECTION 5.06.

Compliance Matters

36

 

 

 

ARTICLE VI

COVENANTS

 

 

 

SECTION 6.01.

Conduct of Business and Leakage

37

SECTION 6.02.

Stockholder Meeting; Proxy Statement

40

SECTION 6.03.

Acquisition Proposals

41

SECTION 6.04.

Access to Information

45

SECTION 6.05.

Notification of Certain Matters

46

SECTION 6.06.

Stockholder Litigation

46

SECTION 6.07.

Public Announcement

47

SECTION 6.08.

Confidentiality

47

SECTION 6.09.

Exculpation

47

SECTION 6.10.

Further Covenants of Purchaser

48

SECTION 6.11.

Further Actions

49

 

 

 

ARTICLE VII

CONDITIONS PRECEDENT

 

 

 

SECTION 7.01.

Conditions Precedent to Obligations of each Party

49

SECTION 7.02.

Conditions Precedent to Obligations of the Purchaser

49

SECTION 7.03.

Conditions Precedent to Obligations of the Seller

50

 

 

 

ARTICLE VIII

TERMINATION

 

 

 

SECTION 8.01.

Termination

51

SECTION 8.02.

Effect of Termination

53

SECTION 8.03.

Termination Fee, No Vote Fee and Purchaser Expenses

53

 

 

 

ARTICLE IX

SURVIVAL; INDEMNIFICATION

 

 

 

SECTION 9.01.

Survival of Critical Warranties and Covenants

55

SECTION 9.02.

Indemnities

55

SECTION 9.03.

Limitation on Liability

57

SECTION 9.04.

Procedure

58

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X

MISCELLANEOUS

 

 

 

SECTION 10.01.

Waivers and Amendments

59

SECTION 10.02.

Notices

59

SECTION 10.03.

Counterparts

60

SECTION 10.04.

Entire Agreement

60

SECTION 10.05.

Severability

61

SECTION 10.06.

Governing Law

61

SECTION 10.07.

Consent to Jurisdiction and Service of Process

61

SECTION 10.08.

WAIVER OF JURY TRIAL

62

SECTION 10.09.

Specific Performance

62

SECTION 10.10.

Confidentiality

63

SECTION 10.11.

Assignment

63

SECTION 10.12.

Expenses

63

 

Schedules

 

Schedule 1.01(a)

Acquired Companies

 

Schedule 1.01(b)

Acquired Companies Cash Flow Budgets

 

Schedule 1.01(c)

Leakage: Excluded Related Party Transactions

 

Schedule 1.01(d)

Net Cash Flow Pro Forma

 

Schedule 1.01(e)

Programming Plan

 

Schedule 1.01(f)

Restructuring Plan

 

Schedule 1.01(g)

Russian SPA

 

Schedule 1.01(h)

Form of 5% Resolution

 

Schedule 2.03

Closing

 

Schedule 3.13

Working Capital of the Acquired Companies as of June 30, 2015 and July 31, 2015

 

Schedule 6.01(f)

Permitted Leakage

 

Schedule 7.02(h)

Form of Target’s New Charter

 

Schedule 7.02(l)

Form of Confirmations of Beneficial Ownership of 2015 Dividends

 

 

iii

--------------------------------------------------------------------------------


 

FRAMEWORK AGREEMENT

 

This FRAMEWORK AGREEMENT (this “Agreement”), dated September 24, 2015, is made
between CTC Media, Inc., a corporation organized and existing under the law of
the State of Delaware (the “Seller”) and UTV-Management LLC, a company organized
and existing under the law of the Russian Federation (the “Purchaser”, and
together with the Seller, the “Parties”).

 

RECITALS

 

WHEREAS, Seller legally and beneficially owns all the participation interests in
CTC Investments LLC, a limited liability company organized and existing under
the law of the Russian Federation under the main state registration number
(OGRN) 1027739102148 and whose registered office is at 3-ya Sokolnicheskaya
Street 5, building 1, Moscow, 107014, Russian Federation (the “Target”);

 

WHEREAS, Seller has agreed to sell, and the Purchaser has agreed to buy the Sale
Participation Interests (as defined below) upon the terms and subject to the
conditions set out in this Agreement (the “Contemplated Acquisition”).

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
agreements, representations and warranties of the Parties, the Parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.    Certain Definitions.  As used in this Agreement, the following
terms shall have the following meanings:

 

“Acceptable Confidentiality Agreement” means a confidentiality agreement with a
Third Party containing terms no less restrictive with respect to such Third
Party than the terms set forth in the Confidentiality Agreement with respect to
Purchaser.

 

“Acquired Companies” means Target and the other legal entities listed in
Schedule 1.01(a).

 

“Acquired Companies Cash Flow Budgets” means the budgets of the Acquired
Companies setting forth the budgeted total cash flows from operating and
investment activities of the Acquired Companies prepared on the consolidated
basis and expressed in Roubles in respect of the third and the fourth quarters
of 2015 as set out in Schedule 1.01(b).

 

“Acquired Companies Financial Statements” means the financial statements of each
Acquired Company for (i) each of the years ended December 31, 2012, December 31,
2013 and December 31, 2014; (ii) for the three months ended March 31, 2015 and
for the six months ended June 30, 2015, in each case as set forth on
Section 3.12(b)-(c) of the Disclosure Schedule; and (iii) as contemplated by
Section 6.05(e), for the nine months ending September 30, 2015.

 

“Acquired Company Intellectual Property” means all Intellectual Property that is
owned or used under license by any Acquired Company.

 

--------------------------------------------------------------------------------


 

“Acquisition Proposal” has the meaning specified in Section 6.03(h).

 

“Actual Net Cash Flow” has the meaning specified in Section 2.01(d).

 

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.

 

“APC” means the Agency of the Republic of Kazakhstan for Protection of
Competition.

 

“APC Approval” means a written consent (approval) to economic concentration
granted by the APC to the Purchaser, either unconditional or in a form
satisfactory to the Purchaser, which allows the acquisition of the Sale
Participation Interests by the Purchaser.

 

“Agreement” has the meaning specified in the preamble.

 

“Alternative Acquisition Agreement” has the meaning specified in
Section 6.03(c).

 

“Applicable Law” means any applicable law, statute, ordinance, code, rule,
regulation, order, writ, injunction, decree, ruling, determination, award,
standard, permit or variance of any Governmental Authority, or any binding
agreement with any Governmental Authority.

 

“Assets” has the meaning specified in Section 3.29(a).

 

“Broadcasting & Computer System” has the meaning specified in Section 3.31.

 

“Budget Performance Certificate” has the meaning specified in Section 2.01(d).

 

“Budgeted Net Cash Flow” means the amount of Net Cash Flow of the Acquired
Companies shown in the Acquired Companies Cash Flow Budgets.

 

“Business” means various business operations of the Acquired Companies including
operating free-to-air television channels, as described in the SEC documents.

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which commercial banking institutions generally are authorized or obligated
by law, regulation or executive order to close in the city specified, and if no
city is specified, then in New York, New York or Moscow, Russia.

 

“Cash Reserve” means the USD cash amount of USD 15,000,000, such amount to be
held (in USD, in freely-available funds) in a bank account of an Acquired
Company no later than the sixth (6th) Business Day prior to Closing.

 

“Change in Recommendation” has the meaning set forth in Section 6.03(c).

 

“Closing” has the meaning specified in Section 2.02.

 

“Closing Date” has the meaning specified in Section 2.02.

 

“Confidentiality Agreement” means the confidentiality agreement dated April 27,
2015 between the Seller and Media-One Holdings Limited.

 

“Contemplated Acquisition” has the meaning specified in the recitals.

 

2

--------------------------------------------------------------------------------


 

“Contract” means any binding contract, agreement, arrangement, understanding,
commitment, franchise, indenture, lease, purchase order or license, whether
written or otherwise.

 

“control” (including the terms “controlled by” and “under common control with”)
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by Contract or
otherwise.

 

“Critical Warranties” means the Warranties given in Section 3.01 (Title),
Section 3.03 (Organization), Section 3.04 (Acquired Companies), Section 3.05
(Authorization; Validity), clause (a) of Section 3.06 (No Violations. No Change
of Control Provisions), Section 3.09 (Capitalization), and Section 3.11 (No
Other Agreements or Rights) and Section 3.34 (5% Issuance).

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Disclosure Schedule” means the disclosure schedule from the Seller to the
Purchaser delivered to the Purchaser before the execution of this Agreement.

 

“EHS Laws” has the meaning specified in Section 3.26(a).

 

“End Date” has the meaning specified in Section 8.01(b).

 

“Equipment” has the meaning specified in Section 3.22(a).

 

“Equity Interest” means any share, capital stock, partnership, membership,
voting security or similar interest in any Person, and any option, warrant,
right or security (including debt securities) convertible, exchangeable or
exercisable therefor.

 

“Excess Prepayments” means cash amounts in excess of 280 million Roubles
received in 2015 in respect of advertising to be broadcast on or after
January 1, 2016.

 

“Excess Undelivered GRPs” means cash amounts in excess of 100 million Roubles
received in 2015 in respect of advertising inventory sold but not delivered in
2015 (to the extent such obligations have not otherwise be satisfied by the
delivery of other advertising, sponsorships or product placements during 2015),
calculated by multiplying the undelivered gross ratings points (“GRPs”) in
respect of each relevant advertising client by the applicable cost per point
(“CPP”) contractually agreed with such client.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Expected Programming Expenditure” has the meaning specified in Section 2.01(c).

 

“Fairly Disclosed” has the meaning specified in Section 4.02.

 

“FAS” means the Federal Antimonopoly Service of the Russian Federation.

 

“FAS Approval” means a written consent (approval) granted by FAS to the
Purchaser, either unconditional or in a form satisfactory to the Purchaser,
which allows the acquisition of the Sale Participation Interests by the
Purchaser.

 

3

--------------------------------------------------------------------------------


 

“FSIL” means Federal Law No. 57-FZ “On the Procedure for Accomplishing Foreign
Investments into Entities Having Strategic Importance for Procuring State
Defense and Security”, dated April 29, 2008, as amended.

 

“FSIL Approval” means the approval of the transactions contemplated by this
Agreement by the Government Commission responsible for the Control of Foreign
Investments in the Russian Federation pursuant to FSIL, or the written
confirmation of FAS that such approval is not required, to be sought by the
Purchaser prior to Closing.

 

“Government List” has the meaning specified in Section 5.06(b).

 

“Government Official” means any officer or employee of a Governmental Authority,
any Person acting for or on behalf of any Governmental Authority, any political
party or official thereof or any candidate for political office.

 

“Governmental Approval” means any authorization, consent, approval, license,
ruling, permit, certification, exemption or registration by or with any
Governmental Authority.

 

“Governmental Authority” means any executive, judicial, legislative,
administrative or other federal, national, state or local governmental
authority, ministry, department, agency, office, organization or authority other
than a commercial entity acting in a commercial capacity.

 

“Hazardous Substances” has the meaning specified in Section 3.26(a).

 

“Holdback Amount” has the meaning specified in Section 2.01(b).

 

“IFRS” means International Financial Reporting Standards as issued by the
International Accounting Standards Board, consistently applied.

 

“Indebtedness” means, with respect to any Person, (i) all obligations of such
Person for borrowed funds or funds in the nature of borrowings, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (iii) all obligations of such Person to pay the deferred
purchase price of property or services, except trade accounts payable and other
current liabilities arising in the Ordinary Course of Business, (iv) all
obligations of such Person as lessee under leases which shall have been or
should be, in accordance with US GAAP, recorded as capital leases, (v) all
amounts available to be drawn and the amount of all unpaid drawings, under
letters of credit issued for the account of such Person, (vi) receivables sold
or discounted (other than to the extent sold on a non-recourse basis and, in
respect of any Acquired Company, other than arising in the Ordinary Course of
Business and reflected in the Acquired Companies Financial Statements, Seller’s
Financial Statements or Management Accounts), (vii) all obligations for borrowed
funds secured by any Lien on any assets of such Person whether or not such
Person has assumed or become liable for payment of such obligations for borrowed
funds, (viii) such Person’s net exposure pursuant to derivatives or interest
rate caps, collar or swap agreements or other contracts or arrangements designed
to protect against fluctuations in interest rates or currency exchange
rates,(ix) any accrued interest, premiums, penalties, breakages, “make whole
amounts” and other obligations relating to the foregoing payable in connection
with the repayment of the foregoing, and (x) all guarantees of such Person in
respect of Indebtedness of others of the kinds referred to in clauses
(i) through (ix) above.

 

“Indemnified Parties” has the meaning specified in Section 9.02(a).

 

4

--------------------------------------------------------------------------------


 

“Indemnifying Party” has the meaning specified in Section 9.02(a).

 

“Intellectual Property” means any intellectual property or proprietary rights in
any jurisdiction, whether owned or held for use under license, whether
registered or unregistered, including such rights in and to: (i) trademarks and
pending trademark applications, trade dress, service marks, certification marks,
logos, trade names, brand names, corporate names, assumed names and business
names; (ii) issued patents and pending patent applications, and any and all
divisions, continuations, continuations-in-part, reissues, continuing patent
applications, reexaminations and extensions thereof, any counterparts claiming
priority therefrom, utility models, patents of importation/confirmation,
certificates of invention, certificates of registration and like statutory
rights, inventions, invention disclosures, discoveries and improvements, whether
patentable or not; (iii) works of authorship; (iv) Trade Secrets (as defined
herein); and (v) computer software, data files, source and object codes, user
interfaces, manuals, databases and other specifications and documentation
(collectively, “Software”).

 

“Kazakh Cash” has the meaning specified in Section 2.01(c)(ii).

 

“Landlord Leases” has the meaning specified in Section 3.21(d).

 

“Leakage” means, in respect of the period commencing on and from June 30, 2015
to and including Closing, any of the following matters or events (except as the
Purchaser may have specifically agreed in writing):

 

(i)                                     any dividend, bonus issue or
distribution declared, paid or made (whether actual or deemed and whether in
cash, in stock or in specie) by any Acquired Company;

 

(ii)                                  any payments made by or guaranteed by any
Acquired Company in respect of any share capital, loan capital (in the case of
loan capital, other than to or for the benefit of another Acquired Company) or
other securities of any Group Company being issued, redeemed, purchased or
repaid, or any other return of capital;

 

(iii)                               any payments made (or future benefits
granted) (or assets transferred or surrendered to, or liabilities assumed,
indemnified, or incurred for the benefit of) by any Acquired Company for any
charges relating to this Agreement or the transactions contemplated hereby,
including professional advisers’ costs, management   transaction-related bonuses
or retention bonuses;

 

(iv)                              the waiver by any Acquired Company of any
amount owed to it or any other material right it has under a Material Contract
(whether such right is current, future or contingent);

 

(v)                                 any purchase, directly or indirectly, by any
Acquired Company from the Seller or any Affiliate of the Seller (other than an
Acquired Company) or from any Principal Shareholder or any Affiliate of the
Principal Shareholder, of any assets or services or otherwise conferring a
benefit to any of them, including any waiver by any Acquired Company of any
economic benefit or amount owed to that Acquired Company by Seller or any
Affiliate thereof (other than an Acquired Company) or any Principal Shareholder,
other than as identified in Schedule 1.01(c);

 

5

--------------------------------------------------------------------------------


 

(vi)                              any payment made, or any liability incurred,
by any Acquired Company not in the Ordinary Course of Business;

 

(vii)                           the incurrence of any Indebtedness or the
provision of any guarantee or  indemnity of any nature by any Acquired Company
other than:

 

a.              in respect of such Indebtedness or guarantee, any Indebtedness
incurred or guarantee provided under the Overdraft Facility (or any credit lines
approved by Purchaser in advance); or

 

b.              in respect of such indemnity, any immaterial indemnities
incurred in the Ordinary Course of Business.

 

(viii)                        the agreement or understanding by any Acquired
Company to do any of the matters set out in items (i) to (vii) above; and

 

(ix)                              any Tax becoming payable by any Acquired
Company as a consequence of any of the matters referred to in (i) to
(viii) above,

 

but does not include any Permitted Leakage.

 

“Leased Property” has the meaning specified in Section 3.21(c).

 

“Lien” means any mortgage, security interest, conditional sale or other title
retention agreement, pledge, hypothecation, lien (including workers, repairmen,
warehousemen, carrier and mechanics liens), preferential arrangement, judgment,
encumbrance, setoff, claim, option, right of first refusal, or any other
preferential arrangement having a similar effect, of any kind or nature, whether
arising by agreement, by statute or otherwise.

 

“Litigation Indemnity” has the meaning specified in Section 2.01(c)(iv).

 

“Losses” means any and all claims, losses (excluding indirect or consequential
loss, loss of profit, or loss of reputation), liabilities, costs, penalties,
fines and expenses (including expenses for attorneys, accountants, consultants
and experts), damages, obligations to third parties, expenditures, proceedings,
judgments, awards, settlements or demands that are imposed upon or otherwise
incurred, suffered or sustained by the relevant party, and each particular
instance thereof a “Loss”.

 

“Management Accounts” means unaudited monthly management accounts of the Seller
for July 2015  (as set out in Schedule 3.12(e) to the Disclosure Schedule) and
as delivered in accordance with Section 6.05(d).

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, individually or in the aggregate, materially adverse to (i) the
business, condition (financial or otherwise), revenues, properties, assets,
liabilities, operations, prospects or results of operations of the Acquired
Companies, taken as a whole, or (ii) the ability of the Seller to consummate the
transactions contemplated hereby or to perform its express obligations under any
Transaction Document; provided, however, that none of the following, either
alone or in combination, shall constitute or be considered in determining
whether there has been a Material Adverse Effect:  (a)  any change in US GAAP or
any change relating to or arising from the execution of this Agreement or the
Transaction Documents or the announcement of the transactions contemplated
hereby or thereby; (b) any breach by the Purchaser of any

 

6

--------------------------------------------------------------------------------


 

provision of this Agreement or any Transaction Document; or (c) any action
required to be taken under this Agreement or taken at the request or with the
written consent of the Purchaser.

 

“Material Contract” means each agreement, arrangement, instrument, bond,
commitment, indemnity, indenture, lease, license or understanding, including all
material amendments and modifications, whether or not in writing, to which any
Acquired Company is a party or by which the assets held by any Acquired Company
are bound in the following categories:  (i) Contracts requiring expenditure in
any twelve-month period by any Acquired Company in excess of RUB 50 million (or
the equivalent thereof in any other currency as of the date hereof);
(ii) Contracts that are not cancelable within 180 calendar days or that are
cancelable but cancellation would entail a penalty, cost or other liability in
excess of RUB 50 million (or the equivalent thereof in any other currency as of
the date hereof); (iii) promissory notes, loans, agreements, indentures,
guarantees, evidences of Indebtedness or other instruments related to
Indebtedness, whether as a borrower, lender or guarantor, in excess of RUB 50
million (or the equivalent thereof in any other currency as of the date hereof);
(iv) Contracts containing covenants limiting in any material way the ability of
any Acquired Company to sell or otherwise dispose of assets, compete with any
Person (other than in respect of any Acquired Company), operate at any location,
or in any other material way restricts the manner and scope of the operations of
any Acquired Company; (v) partnership or joint venture agreements or any
Contracts of any Acquired Company (or Seller) with any minority shareholder in
an Acquired Company; (vi) Contracts of any Acquired Company with Third Parties
for the broadcast or transmission of the signal of any Acquired Company
including digital broadcasting and internet access to the Programming of any
Acquired Company; (vii) Contracts relating to previous or planned mergers,
consolidations, reorganizations or acquisitions, dispositions or divestitures of
assets or otherwise, under which any Acquired Company or any other party thereto
has material continuing rights or obligations; (viii) agreements with any
Affiliate, officer, director or employee of any Acquired Company (other than
employment Contracts entered into in the Ordinary Course of Business under which
annual remuneration (including bonuses) cannot be more than RUB 5 million (or
the equivalent thereof in any other currency as of the date hereof) in any
single calendar year; (ix) any Contract not entered into in the Ordinary Course
of Business; or (x) any other Contract that is material to any Acquired Company
and the termination, or breach or default of which would, individually or in the
aggregate, reasonably likely have a Material Adverse Effect.

 

“Net Cash Flow” means an amount in Roubles equal to the sum of (i) the net cash
flows from operating activities and (ii) the net cash flows from investing
activities of the Acquired Companies on a consolidated basis for the third
quarter 2015 and for the fourth quarter 2015, as derived from the books and
records of the Acquired Companies, prepared and calculated in accordance with US
GAAP and by applying the accounting principles, policies, procedures,
categorizations, assets recognition bases, definitions, methods, practices and
techniques (including in respect of the exercise of management judgment) as
adopted and consistently applied in the preparation of the Seller Financial
Statements as of and for the year ended December 31, 2014; provided, however,
that such calculations shall be made on a direct method basis.  Net Cash Flow
shall not include any of the following amounts (and accordingly to the extent
that such amounts were included in the reported Net Cash Flow, they shall be
taken out):  (A) any cash income actually received in respect of Excess
Prepayments; (B) any cash income actually received in respect of Excess
Undelivered GRPs, and (C) any cash income arising from a matter subject to the
approval of the Purchaser under

 

7

--------------------------------------------------------------------------------


 

Section 6.01 that was not approved by the Purchaser.  The form of the Net Cash
Flow calculation is set forth in Schedule 1.01(d).

 

“Net Cash Flow Shortfall” has the meaning specified in Section 2.01(d).

 

“No Vote Fee” has the meaning specified in Section 8.03(a).

 

“Non-Third Party Claim” has the meaning specified in Section 9.04(c).

 

“Notary” means such notary in Moscow agreed by the Parties.

 

“Notice of Change of Circumstance” has the meaning specified in Section 6.03(c).

 

“Notice of Superior Proposal” has the meaning specified in Section 6.03(e).

 

“Observer” has the meaning specified in Section 6.04(b).

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past practice (including with respect to quantity and frequency) and in
keeping with good international practice for the industry.

 

“Organizational Documents” means, with respect to any legal entity, the
memorandum of association, articles of association, articles of incorporation,
certificate of incorporation, bylaws, charter, partnership agreements, trust
deed, limited liability company agreement or other organizational documents of
such entity and any amendments thereto.

 

“Owned Property” has the meaning specified in Section 3.21(a).

 

“Overdraft Facility” means the overdraft loan facility (as amended) in the
amount of up to RUB600,000,000 made available under a credit agreement between
JSC Alfa-Bank and CJSC EvereST-C, dated May 26, 2015, as amended, supplemented,
superseded or otherwise modified from time to time (provided the maximum
borrowing limit of RUB600,000,000 is not increased).

 

“Overdraft Facility Indemnity” has the meaning specified in Section 9.02(g).

 

“Owned Property” has the meaning specified in Section 3.21(a).

 

“Participation Interests” means all the participation interests issued and
outstanding of the Target.

 

“Parties” has the meaning specified in the preamble.

 

“Permits” means licenses, registrations, permits, variances, franchises,
notices, authorizations and approvals from Governmental Authorities that are
held by any Acquired Company.

 

“Permitted Dividends” has the meaning specified in Section 6.10(b).

 

“Permitted Leakage” means any matter set out in Schedule 6.01(f).

 

“Permitted Liens” means (i) the Liens listed on Schedules 3.21(b) or 3.29(b) to
the Disclosure Schedule; (ii) Liens for Taxes not yet due and payable or which
are being contested in good faith by appropriate proceedings for which
appropriate reserves have been made; (iii)

 

8

--------------------------------------------------------------------------------


 

workers, repairmen, warehousemen and carrier Liens arising in the Ordinary
Course of Business and which are discharged within 90 calendar days; and
(iv) other Liens arising by operation of Applicable Law that are incurred in the
Ordinary Course of Business and which are discharged within 90 calendar days;
(v) zoning ordinances and easements for public utilities; and (vi) those Liens
on real property that are in the public record, none of which materially
interfere with an Acquired Company’s use, or materially detract from the value
of, or marketability of, such real property, but excluding in all cases any
Liens securing the payment of money.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, governmental
entity or any entity with legal capacity recognized by any Applicable Law.

 

“Prime Programming” means Programming intended to be broadcasted between 18:00
hours and 00:00 hours (midnight) in Moscow on any night of the week.

 

“Principal Shareholder” means any Person owning, directly or indirectly, legally
and/or beneficially, over 30% of Seller Common Stock.

 

“Proceeding” means any action, suit, claim, statutory lien, notice of
noncompliance or violation, investigation or legal, administrative, arbitral or
other alternative dispute resolution proceeding or investigation.

 

“Pro-Forma Financial Statements” means consolidated pro-forma balance sheet and
income statement of the Target for 6 months ending on June 30, 2015, prepared in
accordance with US GAAP.

 

“Programming” means any television programs, events, series, theatrical films,
features or other events which are intended to be broadcasted by any television
channel operated by any Acquired Company.

 

“Programming Plan” means the plan to obtain further Programming for the Acquired
Companies prior to the Closing Date, as set out in Schedule 1.01(e).

 

“Proposed Changed Terms” has the meaning specified in Section 6.03(e).

 

“Proxy Date” has the meaning specified in Section 6.02(d).

 

“Proxy Statement” has the meaning specified in Section 6.02(a).

 

“Proxy Statement Clearance Date” means the first date on which the SEC (or staff
of the SEC) has, orally or in writing, confirmed that (a) it has no further
comments on the Proxy Statement, or (b) it does not intend to review the Proxy
Statement.

 

“Purchase Price” has the meaning specified in Section 2.01(b).

 

“Purchaser” has the meaning specified in the preamble.

 

“Purchaser Corporate Approvals” means the corporate approvals as required under
the Organizational Documents of the Purchaser and Applicable Law approving
Purchaser’s entry into and performance of any Transaction Documents to which it
is a party on the terms and subject to the conditions set forth herein.

 

9

--------------------------------------------------------------------------------


 

“Purchaser Expenses” has the meaning specified in Section 8.03(b).

 

“Purchaser Information” has the meaning specified in Section 6.02(c).

 

“RAS” means the accounting and financial reporting standards generally accepted
in the Russian Federation as adopted by Federal Law No 402-FZ of 6 December 2011
“On Accounting”, together with accounting policy regulations, statements and
orders as adopted by the Russian Ministry of Finance.

 

“Real Property” has the meaning specified in Section 3.21(g).

 

“Related Party Transaction” has the meaning specified in Section 3.30(a).

 

“Released Persons” has the meaning specified in Section 6.10.

 

“Representatives” means, with respect to any Person, such Person’s directors (in
their capacity as such), officers, employees, investment bankers, financial
advisors, attorneys, accountants or other advisors, agents or representatives.

 

“Requisite Stockholder Approval” has the meaning specified in Section 3.05(a).

 

“Restricted Person” has the meaning specified in Section 5.06(b).

 

“Restructuring” means the intra-group corporate restructuring of the Target and
its Subsidiaries effected in the first seven months of 2015.

 

“Restructuring Plan” means the restructuring plan specifying details of the
Restructuring attached in Schedule 1.01(f).

 

“RUB” or “Rouble” means the lawful currency of the Russian Federation.

 

“Russian SPA” means the sale and purchase agreement in respect of the
acquisition by the Purchaser of the Sale Participation Interests substantially
in the form in Schedule 1.01(g) to be entered into by the Purchaser and the
Seller on the Closing Date.

 

“Sale Participation Interests” means Participation Interests comprising 75% of
the Participation Interests.

 

“Sanctions” has the meaning specified in Section 5.06(a).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Documents” means all forms, documents and reports required under the
Exchange Act or the Securities Act to be filed or furnished from and after
January 1, 2012 and prior to the date of this Agreement by the Seller with the
SEC (including any amendments thereto since the date of their filing).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Seller Board” means the board of directors of Seller (including any duly
appointed special committee thereof).

 

“Seller Board Recommendation” has the meaning specified in Section 3.05(c).

 

10

--------------------------------------------------------------------------------


 

“Seller Common Stock” means the shares of common stock of Seller, par value USD
0.01 per share.

 

“Seller Corporate Approvals” means the corporate approvals as required under the
Organizational Documents of the Seller and Applicable Law approving the Seller’s
entry into and performance of each Transaction Document to which it is a party,
and the sale and transfer of the Sale Participation Interests on the terms set
forth herein.

 

“Seller Financial Statements” means (i) the consolidated, audited financial
statements of the Seller for each of the years ended December 31, 2012,
December 31, 2013 and December 31, 2014, (ii) the consolidated, unaudited
financial statements of the Seller for (A) the six-month period ended June 30,
2015 and (B) as at Closing, the nine-month period ended September 30, 2015, in
each case as contained in the SEC Documents.

 

“Seller Stockholder” means each holder of Seller Common Stock.

 

“Seller’s Knowledge” means, with respect to Seller, the current, actual
knowledge as of the date hereof of the Executives Officers of the Seller (as
such term is defined in item 401(b) of Regulation S-K promulgated under the
Securities Act).

 

“Special Committee” means the special committee of the Seller Board formed on
July 4, 2015, as constituted from time to time.

 

“Stockholders’ Meeting” has the meaning specified in Section 6.02(d).

 

“Subsidiary” means any Person in respect of which the Target (either alone or
through or together with any other Subsidiary) has control.

 

“Superior Proposal” has the meaning specified in Section 6.03(h).

 

“Supplemental Disclosure Schedule” has the meaning specified in Section 2.03(e).

 

“Target” has the meaning specified in the recitals.

 

“Target’s New Charter” means the amended charter of the Target to be adopted and
registered before Closing in the form set out in Schedule 7.02(h).

 

“Tax” or “Taxes” means all taxes, however denominated, including any interest or
penalties or other additions to tax that may become payable in respect thereof,
imposed by any Governmental Authority, which taxes shall include all income
taxes, alternative or add-on minimum taxes, payroll and employee withholding
taxes, severance taxes, unemployment insurance charges, social security charges,
sales and use taxes, excise taxes, import or custom taxes, environmental taxes,
franchise taxes, gross receipts taxes, profits taxes, employment or occupation
taxes, value added taxes, real and personal property taxes, stamp taxes,
transfer taxes, ad valorem taxes, withholding taxes, capital or capital stock
taxes, license fees, taxes on intangibles or services, workers’ compensation and
other obligations of the same or similar nature.

 

“Tax Liability” means any liability or any increase in the liability of any
Person to make any payment of or in respect of Taxes.

 

11

--------------------------------------------------------------------------------


 

“Tax Return” means a report, return or other information (including any
amendments) supplied or required to be supplied to a Governmental Authority with
respect to Taxes.

 

“Tenant Leases” has the meaning specified in Section 3.21(c).

 

“Termination Fee” has the meaning specified in Section 8.03(a)(i).

 

“Third Party” means any Person other than Purchaser and its Affiliates.

 

“Third Party Claim” has the meaning specified in Section 9.04(a).

 

“Trade Secrets” means trade secrets, business, technical and know-how
information, non-public information and confidential information and rights to
limit the use or disclosure thereof by any Person.

 

“Transaction Documents” means this Agreement, the Russian SPA and any agreement,
guarantee, certificate or instrument to be delivered pursuant to any of the
foregoing.

 

“USD”, “US dollar” or “dollar” means the lawful currency of the United States of
America.

 

“US GAAP” means U.S. generally accepted accounting principles set out in the
FASB Accounting Standards Codification of July 1, 2009, as adopted by the
Financial Accounting Standards Board and updated from time to time.

 

“Warranties” means the representations and warranties set forth in Article III.

 

“Working Capital” means the Rouble amount calculated in accordance with US GAAP,
consistent with (i) the accounting methodology used in preparing the Seller
Financial Statements for the year ending December 31, 2014 and (ii) the Working
Capital calculation as at June 30, 2015 set out in Schedule 3.13, and equal to:

 

(a)                                Trade accounts receivables; plus

 

(b)                                Taxes reclaimable; plus

 

(c)                                 Prepayments; plus

 

(d)                                Programming rights, net; plus

 

(e)                                 Other current assets; less

 

(f)                                  Accounts payable; less

 

(g)                                 Accrued liabilities; less

 

(h)                                Taxes payable; less

 

(i)                                    Deferred revenue

 

of the Acquired Companies on a consolidated basis.

 

“5% Issuance” means the issuance of Participation Interests to the Purchaser (or
its Affiliate, as designated by Purchaser) with the result that (immediately
upon such issuance) the Purchaser (singly, or together with such Affiliate)
holds 80% of the total Participation Interests of the Target.

 

12

--------------------------------------------------------------------------------


 

“5% Resolution” means the written resolution of Seller and Purchaser as
participants of Target to increase the charter capital of Target through the
contribution by the Purchaser (or its Affiliate, as designated by Purchaser) in
the form of a Russian-law-governed promissory note whereby the Purchaser (or
such Affiliate) shall acquire Participation Interests with the result that
(immediately upon such issuance) the Purchaser (singly, or together with such
Affiliate) holds 80% of the total participation interests of the Target,
substantially in the form set out in Schedule 1.01(h).

 

SECTION 1.02.            Interpretation.

 

(a)           The words “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit, annex and schedule references are to the articles,
sections, paragraphs, exhibits, annexes and schedules of this Agreement unless
otherwise specified.  The Schedules and Exhibits to this Agreement may be
attached in the form of a Compact Disc or a DVD and the obligation to deliver
copies of documents can be satisfied by delivering a Compact Disc or a DVD
containing such documents.  Whenever the words “include”, “includes” or
“including” are used in this Agreement they shall be deemed to be followed by
the words “without limitation.”  The words describing the singular number shall
include the plural and vice versa, words denoting either gender shall include
both genders and words denoting natural persons shall include corporations and
partnerships and vice versa. References to statutes or statutory provisions
include references to any orders or regulations made thereunder and references
to any statute, provision, order or regulation include references to that
statute, provision, order or regulation as amended, modified, re-enacted or
replaced from time to time.  References to this Agreement or to another document
include a reference to this Agreement or such other document as varied, amended,
modified, novated or supplemented from time to time.  A reference to any Person
(including a Party) in any capacity includes its successors and permitted
assigns and subsequent successors and permitted assigns.  If a Party’s consent
is expressly required for any purpose pursuant to the terms of this Agreement,
such Party shall not unreasonably withhold, condition or delay providing such
consent.

 

(b)           The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Person by virtue of the authorship of any provisions of this
Agreement.

 

SECTION 1.03.            Headings.  Headings of the Articles, Sections and
Schedules of this Agreement and the Table of Contents are for convenience only,
and shall be given no substantive or interpretative effect whatsoever.

 

ARTICLE II

 

SALE AND PURCHASE

 

SECTION 2.01.            Sale and Purchase.

 

(a)           Subject to the terms and conditions specified in this Agreement,
at Closing, Seller shall sell, transfer and deliver the Sale Participation
Interests to Purchaser,

 

13

--------------------------------------------------------------------------------


 

with full title and guarantee free from all Liens, and Purchaser shall purchase
and accept such Sale Participation Interests.

 

(b)           In exchange for the sale, transfer and delivery of the Sale
Participation Interests to Purchaser in accordance with Section 2.01(a),
Purchaser shall pay an aggregate consideration of USD 200,540,000 less each of
the Net Cash Flow Shortfall (if any) and the Overdraft Facility Indemnity, and
subject to adjustment pursuant to Section 2.01(c) (the “Purchase Price”), by
wire transfer of immediately available funds at Closing to an account designated
by the Seller prior to the Closing in writing at least five (5) Business Days
prior to Closing, provided that, unless Purchaser waives the reduction in
respect of the Net Cash Flow Shortfall and the Overdraft Facility Indemnity as
contemplated by Section 2.01(e), Purchaser may withhold the amount of USD
50,000,000 (the “Holdback Amount”) pending the calculation of the Net Cash Flow
Shortfall and the Overdraft Facility Indemnity, and then pay the Holdback Amount
(as may be reduced by such calculations) to Seller no later than the fifth (5th)
Business Day after such calculations.  The Parties understand and agree that the
right of Purchaser to deduct the amount of the Net Cash Flow Shortfall from the
Holdback Amount shall be the sole recourse of Purchaser in respect of the Net
Cash Flow Shortfall (but shall not be the sole recourse of Purchaser in respect
of the Overdraft Facility Indemnity).

 

(c)           The Purchase Price shall be subject to adjustment as follows:

 

(i)            to the extent (A) in accordance with the Programming Plan,
Programming purchased and paid for in cash by the Acquired Companies in the
period from June 30, 2015 to the Closing Date is less than (x) USD 23,499,649 in
the case of Programming to be paid for in US Dollars and (y) RUB 5,278,139,445
in the case of Programming to be paid for in Roubles (the “Expected Programming
Expenditure”) and (B) freely available cash (in the respective currencies) in
the amount of the shortfall between the Expected Programming Expenditure and the
actual amount of Programming purchased and paid for in cash by the Acquired
Companies as of Closing is not held in the bank accounts of the Acquired
Companies identified to Purchaser on or before the fifth (5th) day prior to
Closing (for the avoidance of doubt, such cash not comprising the Cash Reserve
nor Kazakh Cash), calculated as of the fifth Business Day prior to the scheduled
Closing Date, then the Purchase Price shall be decreased (1) to such extent in
US dollars (converting any Rouble shortfall in accordance with the exchange
rates published by the Central Bank of Russia using the rate quoted on the fifth
(5th) Business Day prior to the scheduled Closing Date), (2) multiplied by a
co-efficient of 0.75;

 

(ii)           (x) to the extent that the aggregate Indebtedness of the Acquired
Companies organized under the laws of Kazakhstan exceeds the aggregate principal
amount of USD 1.5 million and (y) to the extent the aggregate freely-available
cash held by the Acquired Companies organized under the laws of Kazakhstan (the
“Kazakh Cash”) is less than USD 2.7 million, calculated as of the fifth (5th)
Business Day prior to the scheduled Closing Date, then the Purchase Price shall
be decreased in US dollars by such amount(s) multiplied by a coefficient of
0.45; and

 

(iii)          to the extent the Cash Reserve is less than USD 15 million,
calculated as of the fifth (5th) Business Day prior to the scheduled Closing
Date, then the Purchase Price shall be decreased in US dollars by such amount
multiplied by a coefficient of 0.75; and

 

14

--------------------------------------------------------------------------------


 

(iv)          to the extent that there are any outstanding amounts as of the
fifth (5th) Business Day prior to the scheduled Closing Date pursuant to claims
asserted in the litigation described in Section 3.17 of the Disclosure Schedule
(or amounts paid out in any settlement thereof or as a result of any ruling in
respect of such litigation), the “Litigation Indemnity” shall be an amount equal
to (x) the outstanding amounts pursuant to claims asserted thereunder (or the
amount paid out in any settlement thereof or as a result of any ruling in
respect of such litigation, and any such amount paid out shall be excluded from
the calculation of the Net Cash Flow Shortfall), (y) multiplied by a
co-efficient of 0.75.

 

The Parties shall confirm such adjustment (if any) to the Purchase Price no
later than the third (3rd) Business Day prior to the scheduled Closing Date.

 

(d)           The “Net Cash Flow Shortfall” shall be calculated as follows:

 

(i)            If the actual aggregate Net Cash Flow in respect of the period
between June 30, 2015 and December 31, 2015 (“Actual Net Cash Flow”) is more
than USD 2,000,000 (two million US dollars) (or its equivalent, using the
exchange rates published by the Central Bank of Russia using the rate quoted for
December 31, 2015) less than the Budgeted Net Cash Flow, then the Net Cash Flow
Shortfall shall be equal to (x) such difference, (y) multiplied by a
co-efficient of 0.75 (less any amount that has been paid out to Purchaser under
Section 9.02(c) relating to Leakage to the extent such affects the calculation
of the Actual Net Cash Flow and except as otherwise compensated by operation of
Section 9.02(g) (to the extent amounts drawn under the Overdraft Facility have
been used to pay expenses in respect of operating activities and investing
activities and thus are included in the calculation of Actual Net Cash Flow (and
not, by way of counterexample, to the extent such amounts have been used to pay
Permitted Dividends (and any repayment of the Overdraft Facility shall be deemed
to be first made in respect of amounts drawn to fund such expenses in respect of
operating activities and investing activities )).  For the avoidance of doubt,
if such difference is less than USD 2,000,000 (two million US dollars), then no
reduction to the Purchase Price shall be made under Section 2.01(b), but if it
is over USD 2,000,000 (two million US dollars) then the adjustment is made on
the basis of the entire amount of the Cash Flow Shortfall (not merely on the
amount in excess of USD 2,000,000 (two million US dollars)).

 

(ii)           The Parties shall confirm the Net Cash Flow Shortfall as
follows.  By November 15, 2015, the Parties (in the case of Seller represented
by two representatives of the Seller Board and in the case of Purchaser
represented by the Observer or such other person Purchaser may designate),
acting in good faith and on a reasonable basis, shall use all reasonable efforts
to determine whether Actual Net Cash Flow for third quarter 2015 is above or
below the Budgeted Net Cash Flow, and upon coming to an agreed calculation
thereof, representatives of Seller and Purchaser shall sign a certificate (the
“Budget Performance Certificate”), which the Parties agree shall be final and
binding for purposes of determining the Net Cash Flow Shortfall in respect of
such quarter.  Within 30 calendar days of the close of the fourth quarter 2015
(or earlier, if practicable), a like process will be carried out in respect of
such quarter, and a further Budget Performance Certificate so executed (in which
the balance expressed in the Budget Performance Certificate in respect of the
third quarter 2015 results shall be the opening balance and then adjusted in
light of the fourth quarter results so as to generate the net result).  For
purposes of such process in

 

15

--------------------------------------------------------------------------------


 

respect of the fourth quarter of 2015, the Excess Prepayments and/or Excess
Undelivered GRPs shall be determined on the basis of the internal reports of the
Target’s advertising sales house, CJSC EvereST-C. Accordingly, the Net Cash Flow
Shortfall is expected to be determined by February 1, 2016.  For purposes of
these calculations, aggregate actual expenditure of the Acquired Companies shall
be deemed to be not less than the budgeted expenditure for such period, unless
the Seller can demonstrate to the reasonable satisfaction of the Purchaser that
such under-expenditure is the result of cost savings to the Group Companies. 
For the avoidance of doubt, any adjustment pursuant to this
Section 2.01(d) shall only be calculated in respect of a Net Cash Flow
Shortfall; no adjustment shall be made solely on the basis of any deviation
between individual line items in the Acquired Companies Cash Flow Budgets and
the Actual Net Cash Flow that do not result in a Net Cash Flow Shortfall.

 

(e)           Notwithstanding Section 2.01(b), Purchaser may, in its sole
discretion, waive the reduction of the Purchase Price by the Net Cash Flow
Shortfall and the Overdraft Facility Indemnity, in which case it shall pay the
Purchase Price without withholding the Holdback Amount (subject to adjustments
contemplated by Section 2.01(c)) at Closing.

 

(f)            Any payment made by Seller to Purchaser in respect of any claim
hereunder shall be and shall be deemed to be pro tanto a reduction in the
Purchase Price paid for the Sale Participation Interests under this Agreement.

 

SECTION 2.02.            Closing Date.  On the terms and subject to the
conditions set forth herein, the closing of the transactions provided for in
Section 2.01 (the “Closing”) shall take place at the offices of Morgan Lewis
International LLC in Moscow on December 21, 2015 or on such other date or at
such other place and time as may be mutually agreed by the Parties. The actual
time and date of the Closing are herein referred to as the “Closing Date”.

 

SECTION 2.03.            Closing.

 

(a)           At Closing, each Party shall comply with their respective
obligations set out in Schedule 2.03 to this Agreement.  In addition (unless
Purchaser instructs otherwise), as an integral part of Closing, Seller and
Purchaser (or its designated Affiliate) shall (i) duly execute the 5% Resolution
and (ii) take other corporate actions required under Russian Applicable Law to
carry out the 5% Issuance on the Closing Date.

 

(b)           If any of the obligations of Seller under Section 2.03(a) and
Schedule 2.03 to this Agreement is not complied with on the Closing Date, the
Purchaser may, or if any of the obligations of the Purchaser under
Section 2.03(a) and Schedule 2.03 to this Agreement is not complied with on the
Closing Date, the Seller may:

 

(i)            defer Closing (so that the provisions of this Article II shall
apply to Closing as so deferred); or

 

(ii)           proceed to Closing as far as practicable (without prejudice to
any rights or remedies the Purchaser or the Seller respectively may have under
this Agreement and/or Applicable Law).

 

(c)           Notwithstanding anything to the contrary in this Agreement, all
actions to be performed at Closing shall be deemed a single transaction so that,
at the option of the

 

16

--------------------------------------------------------------------------------


 

Party for whose benefit an action is to be performed, Closing shall not be
deemed to have taken place unless and until all such actions have been
performed. Without limiting the generality of the foregoing sentence, Closing
shall not occur until Seller shall have received the Purchase Price and
Purchaser shall have received all of the Sale Participation Interests, and,
unless waived pursuant to Section 2.03(a), the 5% Resolution issued, in each
case, pursuant to this Section 2.03 and Schedule 2.03 to this Agreement. For the
avoidance of doubt, the Sale Participation Interests will be received by
Purchaser upon notarization of the duly executed Russian SPA.

 

(d)           For the purposes of Section 2.03(a) and Section 2.03(c), the
Parties hereby acknowledge and agree that the disposal of the Sale Participation
Interests is effected by the Russian SPA in accordance with Article 21(11) of
the LLC Law.

 

(e)           At any time between the signing of this Agreement and the
5th Business Day prior to the Closing Date (but not after such 5th Business
Day), Seller has the right to supplement the Disclosure Schedule to reflect the
happening of any event or occurrence that has occurred after the date of this
Agreement (excluding any such event or occurrence that has arisen as a result of
a breach by the Seller of its obligations hereunder and excluding any such event
or occurrence relating to a Critical Warranty) which, had it existed as of the
date hereof, would have been required to be set forth or described in the
Disclosure Schedule (the “Supplemental Disclosure Schedule”).  Seller shall
deliver any Supplemental Disclosure Schedule to Purchaser no later than the
5th Business Day prior to Closing.  The Supplemental Disclosure Schedule shall
only apply in respect to the Warranties when given or deemed repeated at
Closing.  If the Seller includes in the Supplemental Disclosure matters (whether
singly or in combination) that would be reasonably expected to result in a Loss
of the Acquired Companies in excess of USD 10,000,000 or otherwise in a Material
Adverse Effect, then the Purchaser shall have the right to terminate this
Agreement without any liability on its part by giving a notice to the Seller at
any time up until Closing; provided that if the Purchaser has the right to, but
does not elect to terminate this Agreement upon timely receipt of the
Supplemental Disclosure Schedule, and the Closing occurs, then Purchaser shall
be deemed to have irrevocably waived any right to terminate this Agreement with
respect to the matters specifically set forth in the Supplemental Disclosure
Schedule that constituted a Material Adverse Effect or gave rise to such Loss.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The representations and warranties set out in this Article III shall be deemed
to be given at the date of this Agreement and shall be deemed to be repeated
immediately before the Closing with reference to the facts then existing (other
than those Warranties that address matters only as of a particular date or only
with respect to a specific period of time).  Subject to Article IV, the Seller
hereby represents and warrants to the Purchaser as follows:

 

SECTION 3.01.            Title.  Seller is the sole legal and beneficial owner
of, and has good and valid title directly to, all of the Participation
Interests, including the Sale Participation Interests, which comprise all the
share capital of the Target, free and clear of any Liens.  The Participation
Interests have been issued in accordance with Applicable Law and Target’s
Organizational Documents.

 

17

--------------------------------------------------------------------------------


 

SECTION 3.02.            SEC Documents.  As of their respective filing dates, or
if amended or restated after the date of filing, as of the date of the last such
amendment or applicable subsequent filing, the SEC Documents did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, with respect to
Seller and its Subsidiaries, including their assets, liabilities, cashflows,
operations and results of operations.

 

SECTION 3.03.            Organization.  The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite power and authority to own, lease and operate the
properties and assets it now owns, leases and operates and to carry on its
business as it is now being conducted and as proposed to be conducted.  The
Seller is duly qualified and licensed and is in good standing (where applicable)
to do business in each jurisdiction in which property is owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification or licensing necessary.

 

SECTION 3.04.            Acquired Companies.

 

(a)           The following information for each Acquired Company set forth in
Schedule 1.01(a) to this Agreement is true, complete and accurate:  (i) its name
and jurisdiction of incorporation or organization; (ii) its date of
incorporation or organization; (iii) its authorized capital stock or share
capital or other Equity Interests; (iv) the number and type of its issued and
outstanding stock or share capital or other Equity Interests; and (v) the
current ownership of such stock or share capital or other Equity Interests.  The
Acquired Companies listed in Schedule 1.01(a) to this Agreement (excluding the
Target itself) comprise all the Subsidiaries of the Target.

 

(b)           Each Acquired Company is duly incorporated or is organized,
validly existing and in good standing (where applicable) under the laws of its
jurisdiction of incorporation or organization.  Each Acquired Company has the
requisite power and authority to own, lease and operate the properties and
assets it now owns, leases and operates and to carry on its business as it is
now being conducted and as proposed to be conducted.  Each Acquired Company
(including, where applicable, its branches or offices or places of business) is
duly qualified and licensed and is in good standing (where applicable) to do
business in each jurisdiction in which property is owned, leased or operated by
it or the nature of the business conducted by it makes such qualification or
licensing necessary.

 

(c)           Each Acquired Company owning stock or share capital or other
Equity Interests in another Acquired Company:  (i) has good and valid title to
such interests; (ii) owns such interests free and clear of all Liens; and
(iii) is not in breach of any provision of any agreement, document or contract
governing its or such other Acquired Company’s rights in or to the interests
owned or held in such other Acquired Company.  There are no agreements or
understandings in effect with respect to the voting or transfer of any Equity
Interest in any Acquired Company.

 

(d)           The Restructuring has been conducted in accordance with the
Restructuring Plan and Applicable Law, all material Permits required by
Applicable Law in connection with the Restructuring have been obtained, and
there are no outstanding or potential or contingent material liabilities of any
Acquired Company as the result of the Restructuring.

 

18

--------------------------------------------------------------------------------


 

(e)           Schedule 3.04(e) to the Disclosure Schedule sets out each
jurisdiction (indicating each relevant city and region within each indicated
country) where the Acquired Companies broadcast their signal, have material
properties or assets, have employees or otherwise conduct the Business.

 

SECTION 3.05.            Authorization; Validity.

 

(a)           The Seller has all necessary corporate power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby subject solely to
obtaining, at the Seller Stockholders’ Meeting, the affirmative vote of the
holders of a majority of the outstanding shares of Seller Common Stock (the
“Requisite Stockholder Approval”) entitled to vote thereon at the Stockholders’
Meeting in favor of the Contemplated Acquisition.  The execution, delivery and
performance by the Seller of this Agreement and such other Transaction
Documents, and the consummation by the Seller of the transactions contemplated
hereby and thereby, have been duly authorized on the part of the Seller and no
other proceedings (corporate or otherwise) on its part are necessary to
authorize the execution and delivery by it of this Agreement or such other
Transaction Documents or the consummation by it of the transactions contemplated
hereby or thereby (other than the receipt of the Requisite Stockholder
Approval).

 

(b)           This Agreement has been duly executed and delivered by the Seller,
and (assuming due and valid authorization, execution and delivery hereof by the
Purchaser) is a valid and binding obligation of the Seller, enforceable against
it in accordance with its terms, and each other Transaction Document to which it
is a party, when executed and delivered (assuming due and valid authorization,
execution and delivery thereof by the Purchaser), will constitute a valid and
binding obligation of the Seller, enforceable against it in accordance with its
terms (except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws of general
applicability relating to or affecting creditor’s rights generally, and
availability of injunctive relief or other equitable remedies).

 

(c)           The Special Committee, at a meeting duly called and held, has
(i) determined that this Agreement and the transactions contemplated hereby are
in the best interests of the Seller and Seller’s Stockholders and
(ii) recommended to the Seller Board that it approve and declare advisable this
Agreement and the transactions contemplated by this Agreement.  The Seller
Board, at a meeting duly called and held, has: (i) determined that this
Agreement and the transactions contemplated hereby are in the best interests of
the Seller and the Seller’s Stockholders, (ii) approved this Agreement,
(iii) approved the transactions contemplated by this Agreement and (iv) resolved
to recommend that the Seller Stockholders approve the consummation of the
Contemplated Acquisition (the “Seller Board Recommendation”) and directed that
such matter be submitted for the consideration of the Seller Stockholders at the
Stockholders’ Meeting, which resolutions, as of the date hereof, have not been,
other than in accordance with Section 6.03(c) and Section 6.03(d), rescinded,
modified or withdrawn in any way.

 

SECTION 3.06.            No Violations; No Change of Control Provisions.  The
execution, delivery or performance of this Agreement and the other Transaction
Documents to which the Seller is or will be a party and the consummation by it
of the transactions contemplated hereby or thereby do not and will not: 
(a) conflict with, or result in a breach of

 

19

--------------------------------------------------------------------------------


 

or default under, any terms or conditions of its Organizational Documents of
Seller or any Acquired Company; (b) conflict with or violate any Applicable Law;
(c) result in any breach of, or constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration, cancellation,
payment or a right to receive notice thereof, under any Material Contract,
material Permit or other instrument to which any Acquired Company may be bound;
or (d) relieve any Person of any material obligation to any Acquired Company or
impose any material obligation on any Acquired Company (other than any
obligations imposed pursuant to this Agreement and other Transaction Documents).

 

SECTION 3.07.            Consents and Approvals.  The execution, delivery and
performance of this Agreement and the other Transaction Documents by the Seller
does not and will not require any consent, approval, authorization or other
action by any third party or any Governmental Approval other than the Requisite
Stockholder Approval.

 

SECTION 3.08.            Organizational Documents; Minutes.

 

(a)           The Seller has heretofore delivered to the Purchaser true, correct
and complete copies of all Organizational Documents of the Seller and each
Acquired Company.

 

(b)           In respect of the Target, the Seller has heretofore delivered to
the Purchaser true, correct and complete copies of all minutes, resolutions in
writing and actions in lieu of meeting of its board of directors (or other
governing bodies) and any committees thereof and of its members since January 1,
2012, which in all material respects accurately reflect all transactions
referred to in such minutes, resolutions in writing and actions in lieu of
meeting.

 

(c)           In respect of Seller, Seller has heretofore delivered to Purchaser
true, correct and complete copies of all minutes, resolutions in writing and
actions in lieu of meeting of its boards of directors since January 1, 2012 and
any committees thereof (other than advisory and special committees thereof)
since January 1, 2014, which in all material respects accurately reflect all
transactions referred to in such minutes, resolutions in writing and actions in
lieu of meeting.

 

SECTION 3.09.            Capitalization.

 

(a)           All Participation Interests issued by the Target have been duly
authorized, validly issued and fully paid, and are non-assessable and free and
clear of Liens.  The Target does not have any convertible securities, options,
warrants or other contracts, commitments, agreements, understandings,
arrangements or restrictions by which it is bound to issue any additional
capital stock (other than the 5% Issuance).

 

(b)           The Sale Participation Interests comprise 75% of the Participation
Interests (prior to the 5% Issuance).

 

(c)           All of the participation interests, capital stock, share capital
or units of each Acquired Company have been duly authorized and are validly
issued, fully paid and non-assessable and are free and clear of all Liens (other
than Liens arising under their respective Organizational Documents).  No one
other than an Acquired Company has any legal interest in the capital stock of an
Acquired Company except as set forth in Schedule 1.01(a) to this Agreement.  No
Acquired Company has any convertible securities, options,

 

20

--------------------------------------------------------------------------------


 

warrants or other contracts, commitments, agreements, understandings,
arrangements or restrictions by which it is bound to issue any additional shares
of its capital stock or share capital or its other securities (other than the
Target in respect of the 5% Issuance).

 

SECTION 3.10.            No Default; Permits; Compliance with Applicable Law.

 

(a)           No Acquired Company is in default or violation of any term,
condition or provision of its Organizational Documents.  No Acquired Company is
in default or violation of any term, condition or provision of (i) any Contracts
to which it is a party or (ii) any Applicable Law; except where such defaults or
violations (individually or in aggregate) would not likely give rise to Losses
to the Acquired Companies in excess of USD 2,000,000.

 

(b)           Schedule 3.10(b) to the Disclosure Schedule sets forth, with all
material details, all material Permits held by each Acquired Company which are
required by Applicable Law to conduct the business as currently conducted or
currently proposed to be conducted.  Each such material Permit has been duly
obtained, is validly issued, and is in full force and effect.  No Acquired
Company is in violation of any such Permit, all such Permits are in full force
and effect, no suspension or cancellation of any such Permit has occurred, and
no outstanding notice from a Governmental Authority alleging a material
violation of any such Permit or otherwise indicating prospective termination of
any such Permit (other than termination as scheduled under the terms of such
Permit) has been received.  The requisite documents required to be filed with
the relevant Governmental Entity for the renewal of any material Permit required
by Applicable Law to conduct the business of any Acquired Company as currently
conducted or currently proposed to be conducted have been so filed.  For
purposes hereof, a “material Permit” is a Permit the failure of which to
maintain would likely give rise to Losses to the Acquired Companies in excess of
USD 2,000,000.

 

(c)           No Acquired Company has received any written notice that would
indicate that any Acquired Company is not currently in compliance in all
material respects with all Applicable Laws or judgments given by any
Governmental Authority.

 

SECTION 3.11.            No Other Agreements or Rights.

 

(a)           Except as set forth on Schedule 3.11 to the Disclosure Schedule,
there are no Contracts with respect to: (i) the holding, voting or transfer of
any Equity Interest of any Acquired Company or (ii) the right of any Person to
nominate members of any board of directors or supervisory council or any like
body of any Acquired Company.

 

(b)           No Person has any right of first refusal or pre-emptive rights in
respect of the transfer of the Sale Participation Interests contemplated hereby.

 

SECTION 3.12.            Financial Statements.

 

(a)           With reference to the Seller Financial Statements:

 

(i)            such have been prepared in all material respects in accordance
with US GAAP (except as disclosed in the notes thereto), and, on that basis,
fairly present, in all material respects, the consolidated financial position,
results of operations and cash flow of the Seller as of the indicated dates and
for the indicated periods (subject, in the case of unaudited statements, to
normal year-end, non-material audit adjustments and the absence of notes); and

 

21

--------------------------------------------------------------------------------


 

(ii)           as of the respective dates of such financial statements, none of
the Seller or its consolidated Subsidiaries had any liabilities (whether actual,
contingent, unquantified or disputed) required in accordance with US GAAP to be
reflected therein and not so reflected where such liabilities, in aggregate,
would exceed USD 2,000,000.

 

(b)           With reference to the Acquired Companies Financial Statements
prepared under RAS for each Acquired Company organized under the law of the
Russian Federation:

 

(i)            each such Acquired Company has prepared such RAS financial
statements for the twelve-month period ending December 31 in respect of each of
2012, 2013 and 2014, for the three-month period ending March 31, 2015, for the
six-month period ending June 30, 2015 and as of Closing for the nine-month
period ending September 2015; and

 

(ii)           each such financial statement has been prepared in conformity
with RAS in all material respects.

 

(c)           (i)  With reference to the Acquired Companies Financial Statements
prepared under IFRS (prepared solely in connection with the preparation of the
Seller Financial Statements) for each Acquired Company organized under the law
of the Republic of Kazakhstan:  (x) each such Acquired Company has prepared such
IFRS financial statements for the twelve-month period ending December 31 in
respect of each of 2012, 2013 and 2014, for the six-month period ending June 30,
2015, and as of Closing for the nine-month period ending September 2015; and
(y) each such financial statement has been prepared in conformity with IFRS in
all material respects on the basis of the materiality level required for the
Seller Financial Statements for purposes of inclusion therein; and

 

(ii)           with reference to the Acquired Companies Financial Statements
prepared under Kazakh accounting principles for each Acquired Company organized
under the law of the Republic of Kazakhstan:  (x) each such Acquired Company has
prepared such financial statements for the twelve-month period ending
December 31 in respect of each of 2012, 2013 and 2014, for the three-month
period ending March 31, 2015, for the six-month period ending June 30, 2015 and
as of Closing for the nine-month period ending September 2015; and (y) each such
financial statement has been prepared in conformity with such accounting
principles in all material respects.

 

(d)           the Pro-Forma Financial Statements fairly presents, in all
material respects, the consolidated financial position and consolidated results
of operations of the Target for the six months ending June 30, 2015.  The
Pro-Forma Financial Statements have been prepared on the same basis and in
accordance with the same accounting principles and practices, consistently
applied, as those adopted in preparing the Seller Financial Statements.

 

(e)           With reference to the Management Accounts (including, as of
Closing, the Management Accounts delivered from the date hereof to Closing
pursuant to Section 6.05(d)):

 

22

--------------------------------------------------------------------------------


 

(i)            such accounts fairly present the consolidated financial position,
consolidated results of operations and cash flows of the Seller in all material
respects as at the end of the financial period to which they relate; and

 

(ii)           such accounts have been prepared on the same basis and in
accordance with the same accounting principles and practices, consistently
applied, as those adopted in preparing the Seller’s Financial Statements.

 

SECTION 3.13.            Working Capital.

 

(a)           The Working Capital of the Acquired Companies as of June 30, 2015
was RUB 11,831 million and as of July 31, 2015 was RUB 11,653 million; and the
calculation of such Working Capital (and the individual components of Working
Capital) as set out in Schedule 3.13 is true and accurate and prepared on the
same basis and in accordance with the same accounting principles and practices,
consistently applied, as those adopted in preparing the Seller Financial
Statements.

 

SECTION 3.14.            Records.

 

(b)           All the material accounting records, statutory and other books and
records, and other deeds, documents, records, data and information and the
pension and benefit schemes (if any) of the Acquired Companies have been kept up
to date in all material respects, properly, accurately and consistently
completed in all material respects and are an accurate record in all material
respects of all acts and transactions of the Acquired Companies (including
pledges granted by any Acquired Company) and of all matters required by
Applicable Law to be recorded or registered therein.

 

(c)           Seller and the Target have not, and no other Acquired Company has,
received any application or request for rectification of any such registers and
all of the foregoing and all documents needed to prove the relevant Acquired
Company’s title to its assets (duly stamped where appropriate) are in the
possession of the relevant Acquired Company.

 

SECTION 3.15.            Solvency.

 

(a)           Each Acquired Company and the Seller:  (i) owns property and
assets having a fair valuation of not less than the aggregate amount of its
debts (including Indebtedness and contingent liabilities); (ii) has share
capital at least in the amount required under Russian law and has funds in an
amount sufficient for its current business and operations; (iii) has not
incurred, and does not intend to incur, debts (including Indebtedness and
contingent liabilities) beyond its ability to pay as they mature; and (iv) in
all material respects has paid its Indebtedness as such Indebtedness has come
due.  No Acquired Company has ceased to carry on business.

 

(b)           No Acquired Company or the Seller:  (i) has been liquidated or
dissolved, or is subject to a resolution to be liquidated or dissolved, and, to
Seller’s Knowledge,  there is no action or request pending to accomplish such
liquidation or dissolution; (ii) is bound as a party to any outstanding merger,
combination or similar transactions; (iii) has been declared bankrupt or
insolvent, and, to Seller’s Knowledge, there is no action or request pending to
declare it bankrupt or insolvent; or (iv) is the subject to any order, petition
or resolution with respect to insolvency or bankruptcy proceedings,

 

23

--------------------------------------------------------------------------------


 

appointment of a receiver or administrator, appointment of a trustee, or any
similar actions or proceedings.  There has not been and there is not, in respect
of an Acquired Company or any part of its business, any material unfulfilled or
unsatisfied judgment or court order outstanding or any delay in the payment of
any material obligation due for payment, or any circumstance that would
reasonably be expected, in each case, to lead to any of the foregoing.

 

(c)           To Seller’s Knowledge, no Acquired Company is party to any
transaction as a result of which any asset owned or used by the Acquired
Companies is liable to be transferred or re-transferred pursuant to any
legislation concerning insolvency nor is it party to any transaction which may
otherwise be liable to be set aside or avoided for any reason.

 

(d)           With respect to any former Subsidiary of any Acquired Company
(including a former Subsidiary that is no longer a Person due to liquidation,
dissolution or merger) no Acquired Company has any liability or potential
liability.

 

SECTION 3.16.            Absence of Certain Changes.  Since December 31, 2014,
except as set out in the Seller Financial Statements or the SEC Documents (in
each case, as available on the date hereof):

 

(a)           each Acquired Company has been operated only in the Ordinary
Course of Business;

 

(b)           there has been no change in the business, condition (financial or
otherwise), affairs, operations, assets or properties of any Acquired Company
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect;

 

(c)           neither the business, operations or affairs nor any of the
properties or assets of any Acquired Company has been affected by any occurrence
or development (whether or not insured against) that, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect;

 

(d)           no dividends or other distributions have been declared, paid or
set aside for payment by any Acquired Company other than dividends that have
been paid to the minority participants in certain Acquired Companies as set
forth at Section 3.16 of the Disclosure Schedule (and, from the date hereof to
Closing, other than as contemplated by Schedule 6.01(f));

 

(e)           no Acquired Company has changed its accounting principles,
practices or methods, except as required by Applicable Law;

 

(f)            except in the Ordinary Course of Business, no Acquired Company
has incurred or assumed or committed to incur or assume any material liability
or obligation that remains outstanding, created or assumed any Lien (other than
a Permitted Lien) on any of its assets, made or repaid any loan, advance or
capital contribution to, or investment in, any other Person, or entered into any
Material Contract; and

 

(g)           no Acquired Company has changed or made any Tax election, settled
or compromised any Tax Liability, consented to any extension of waiver of the
statute of

 

24

--------------------------------------------------------------------------------


 

limitations period applicable to any Taxes, Tax Return or claim for Taxes, made
any material amendment to any Tax Return or entered into any agreement to do any
of the foregoing.

 

SECTION 3.17.            Litigation.

 

(a)           There is no injunction, writ, preliminary restraining order or
order of any nature issued by a court, arbitrator, administrative agency or
other Governmental Authority against or affecting Seller or any Acquired Company
(or any of their respective properties, revenues or assets) directing that any
of the transactions provided for in this Agreement or any of the other
Transaction Documents not be consummated.

 

(b)           There is no action, suit, investigation or proceeding by or before
any court, arbitrator, administrative agency or other Governmental Authority
pending against or, to Seller’s Knowledge, threatened against or affecting any
Acquired Company or any of their properties, revenues or assets, and there are
no circumstances that would reasonably be expected to give rise to any of the
foregoing where, if such matter were adversely determined against the Acquired
Company such would likely give rise to Losses to the Acquired Companies in
excess of  USD 2,000,000.

 

SECTION 3.18.            Labor Matters.

 

(a)           Each Acquired Company has been and is in material compliance with
Applicable Law relating to labor matters, including those laws respecting terms
and conditions of employment and termination of employment.  There are no
outstanding material complaints, charges or claims against any Acquired Company
pending before any Governmental Authority relating to current or former
employees of any Acquired Company.

 

(b)           To Seller’s Knowledge, none of the employees employed by any
Acquired Company is represented by any labor union, works council or other labor
representative or organization.  There is no Contract with or to a labor union,
works council or other labor organization, including any collective bargaining
agreements or other similar arrangement, in effect with respect to employees
employed by any Acquired Company.

 

(c)           Neither the execution, delivery or performance of this Agreement
or other Transaction Documents, nor the consummation of the transactions
contemplated hereby and thereby will:  (i) entitle any current or former
employee, consultant, director or shareholder of any Acquired Company to any
payment from any Acquired Company; (ii) increase the amount of compensation due
to any such employee, consultant, director or shareholder from any Acquired
Company; or (iii) accelerate the vesting or funding of any compensation, stock
incentive or other benefit due from any Acquired Company to any such employee,
consultant, director or shareholder.

 

(d)           As of August 31, 2015 the Acquired Companies in aggregate had
1,111 full-time-equivalent employees.

 

SECTION 3.19.                    Employee Benefits Matters.

 

(a)           Each Acquired Company:  (i) makes all payments (of any kind) to
their respective employees as salary payments pursuant to labor contracts in
accordance with their terms; (ii) all such payments are made to employees in the
jurisdiction of incorporations of the relevant Acquired Company; and (iii) from
January 1, 2012 all Taxes payable by any

 

25

--------------------------------------------------------------------------------


 

Acquired Company in connection with employee compensation have been fully and
timely paid.

 

(b)           Except for pension payments required to be paid to the state under
Applicable Law, no Acquired Company maintains or contributes to, or has any
obligation to contribute to, or has any liability under any pension plan,
retirement plan, benefit plan, severance or termination plan, or like plan
providing benefits to any current or former employee, consultant or director of
any Acquired Company or any current or former employee, consultant or director
of any entity with respect to which any Acquired Company is a successor, or with
respect to which any Acquired Company has any liability, direct or indirect. 
Each Acquired Company has timely made full payment of all pension payments
required to be paid to the state under the laws of its jurisdiction.

 

(c)           No Acquired Company has any share incentive, share option or
profit sharing scheme, nor has any Acquired Company entered into any agreement
to establish such scheme.

 

(d)           There are no employees employed by, or directors or officers of,
any Acquired Company with an annual salary (excluding bonus) in excess of RUB 6
million.

 

(e)           Schedule 3.19(e) to the Disclosure Schedule includes complete and
accurate copies of the rules and supporting documentation relating to any:
(a) share incentive, share option, share trust, profit sharing, bonus or other
incentive arrangements; or (b) scheme providing any bonus, commission or
remuneration of any sort calculated by reference to turnover, profits, sales or
performance for or affecting any employees, non-executive directors, consultants
or workers of the Seller or their dependents together with full details of all
awards and options and the total potential liability in respect of such awards
or options.

 

(f)            Schedule 3.19(f) to the Disclosure Schedule contains complete and
accurate description of all compensation amounts or benefits to which any
employee, non-executive director, consultant or worker or any former employee,
non-executive director, consultant or worker of the Acquired Companies or any of
their respective dependents will become entitled upon Closing, including details
of arrangements with them.

 

SECTION 3.20.            Taxes.

 

(a)           Each Acquired Company has timely filed (taking into account all
available extensions) all Tax Returns concerning Taxes (or such Tax Returns have
been filed on behalf of such Acquired Company) required to be filed by them
under Applicable Law and have paid all amounts due from them in respect of Taxes
(whether or not actually shown on such Tax Returns).  All such Tax Returns are
true, correct and complete and accurately set forth all items to the extent
required to be reflected or included in such Tax Returns by any Tax laws,
regulations or rules of any applicable jurisdiction or Governmental Authority.

 

(b)           As of the date hereof, no Acquired Company has executed any
outstanding waivers or comparable consents regarding the application of the
statute of limitations with respect to any Taxes or Tax Returns; and the normal
statute of limitations period during which any assessment against any Acquired
Company may be made by an appropriate Governmental Authority has expired without
waiver or extension of each such period and for each such authority.

 

26

--------------------------------------------------------------------------------


 

(c)           No claim has ever been made by any Governmental Authority in a
jurisdiction that any Acquired Company is or may be subject to a Tax in that
jurisdiction but with respect to which such Acquired Company has not previously
filed a Tax Return.

 

(d)           There are no Liens with respect to any Taxes upon any of the
assets and properties of any Acquired Company.

 

(e)           Each Acquired Company has paid in full all Taxes for the periods
covered by such Tax Returns, as well as all other Taxes that have become due or
payable (including all Taxes that the Acquired Companies are obligated to
withhold from amounts paid or payable to or benefits conferred upon employees,
independent contractors, creditors, shareholders and third parties).  Each
Acquired Company has made, without limitation, all Tax payments currently due;
no Acquired Company has deferred the payment of any Tax obligation such as would
give rise to any obligation after Closing.  There is currently no liability, and
as of the Closing Date there will be no liability for, any Tax of any Acquired
Company for the six months ended June 30, 2015, the nine months ended
September 30, 2015, the twelve months ended December 31, 2014, or any prior
year.

 

(f)            No agreements relating to allocating or sharing of Taxes exist or
have existed among any Acquired Company or any other Person.  No Acquired
Company has been a member of another affiliated group filing a combined or
consolidated Tax Return in any jurisdiction.

 

(g)           There are no Tax (or foreign currency) audits or administrative or
judicial proceedings pending or being conducted with respect to any Acquired
Company in any jurisdiction by any Governmental Authority in which any Acquired
Company has filed Tax Returns (or conducted transactions in foreign currency or
foreign currency denominated assets).  No tax deficiencies have been asserted or
assessed by a Governmental Authority in writing against any Acquired Company
that has not been satisfied by payment, settled or withdrawn.

 

(h)           The basis for Tax purposes of each asset and liability of each
Acquired Company is properly reflected in the tax accounting records of such
Acquired Company as of June 30, 2015 or a more recent date.

 

(i)            Each Acquired Company has maintained the books and records
required to be maintained pursuant to the Applicable Law of the countries,
states, counties, provinces, localities and other political divisions where it
is required to file Tax Returns and other reports relating to Taxes.  Each
Acquired Company has maintained all licenses, permissions and documentation
required by Applicable Law with respect to transactions involving foreign
currency or assets denominated in foreign currency.

 

SECTION 3.21.            Real Property; Owned Property.

 

(a)           Schedule 3.21(a) to the Disclosure Schedule sets forth a complete
and accurate list of each parcel of real property (and the completed buildings
or other infrastructure and constructions thereon) owned by the Acquired
Companies, which is material or necessary to the business of the Acquired
Companies, taken as a whole, in each case, as such business is currently
conducted or as it is currently proposed to be conducted by the Acquired
Companies (each an “Owned Property” and, collectively, the “Owned Properties”)
and the following information with respect to each such property:  (i) the
correct

 

27

--------------------------------------------------------------------------------


 

street address of the Owned Property; (ii) the owner of the Owned Property;
(iii) the square meters of the Owned Property (both of land plots and buildings
thereon); (iv) the date of the primary instrument pursuant to which the Acquired
Company has acquired its title to the Owned Property; (v) a brief description of
the current use of such Owned Property; and (vi) a brief description of any Lien
on the Owned Property.

 

(b)           The Acquired Companies have good and marketable title to all of
the Owned Properties, free and clear of all Liens other than Permitted Liens,
none of which materially interfere with the relevant Acquired Company’s use, or
materially detract from the value of, or marketability of, the Owned Properties.

 

(c)           Schedule 3.21(c) to the Disclosure Schedule sets forth a complete
and accurate list of each lease or other agreement by which any Acquired Company
uses or occupies or has the right to use or occupy any real property, which is
material or necessary to the business of the Acquired Companies, taken as a
whole, in each case, as such business is currently conducted or as it is
currently proposed to be conducted by the Acquired Companies (collectively, the
“Tenant Leases”), entered into by any Acquired Company, as a tenant or subtenant
or licensee or comparable party, and the following information with respect to
each related property (each such property a “Leased Property”): (i) the correct
street address of the Leased Property; (ii) a brief description of the exact
right of the Acquired Company and date of the instrument pursuant to which that
Acquired Company has obtained such right; (iii) the term (including renewal
options); (iv) the current monthly rent; (v) a brief description of the use of
the Leased Property; (vi) any lease which permits (or grants an option to) the
lessor to terminate the lease prematurely or requiring payment of material
consideration to the lessor; (vii) any mortgage or pledge of the leasehold
interest; and (viii) whether such property has been subleased or similarly
licensed to another party.  No Tenant Lease requires the consent or approval of
the landlord thereunder or any other party to the transactions contemplated
hereby.

 

(d)           Schedule 3.21(d) to the Disclosure Schedule sets forth a complete
and accurate list of each lease (collectively, the “Landlord Leases”) entered
into by any Acquired Company, as a landlord, and the following information with
respect to each such property:  (i) the correct street address of the leased
property; (ii) the term (including renewal options); (iii) the current annual or
monthly rent; and (iv) a brief description of the use of the leased property.

 

(e)           The counterparties under the Tenant Leases and the Landlord Leases
and the relevant Acquired Company, have each in all material respects performed
all obligations on their respective parts required to have been performed with
respect to all such leases and there exists no material default or event which,
with the giving of notice and/or lapse of time or otherwise, would become a
default on the part of such counterparties or the relevant Acquired Company
under any such lease.

 

(f)            The relevant Acquired Company has good leasehold title to the
real property which is the subject of the Tenant Leases, free and clear of any
Liens other than Permitted Liens.  Each of the Tenant Leases and each of the
Landlord Leases, together with all amendments and modifications thereto, is
valid, binding and enforceable in accordance with its terms and is in full force
and effect.

 

(g)           Each Owned Property and each Leased Property (collectively, the
“Real Property”) is not subject to any governmental decree or order to be sold,
nor is it being

 

28

--------------------------------------------------------------------------------


 

condemned, expropriated, or otherwise taken by any Governmental Authority with
or without payment of compensation therefor.

 

(h)           The buildings and improvements on the Real Property are in all
material respects in good operating condition and in a state of good and working
maintenance and repair, having regard to their state of development, ordinary
wear and tear excepted, are in material compliance with all applicable building
codes and are adequate and suitable for their current uses and purposes.  There
are no physical conditions or defects on any part of the Real Property that
would materially impair or would be reasonably expected to materially impair the
current and planned use of such property by the Acquired Companies.

 

(i)            The relevant Acquired Company has obtained all material Permits
required by Applicable Law for the present use and operation of each part of the
Real Property and the uses being made of such Real Property are in conformity in
all material respects with all such Permits for such property and any other
restrictions, covenants or conditions affecting such property.

 

SECTION 3.22.            Equipment; Machinery.

 

(a)           Schedule 3.22(a) to the Disclosure Schedule sets forth:

 

(i)            a complete and accurate list of each item of machinery and
equipment owned by any Acquired Company that had an original acquisition price
in excess of RUB 50 million (or the equivalent thereof at such time of purchase)
(the “Equipment”); and

 

(ii)           the current book value of each item of Equipment.

 

(b)           The relevant Acquired Company has good and marketable title to the
Equipment, free and clear of all Liens other than Permitted Liens, none of which
materially interfere with its use, or materially detract from the value of, or
marketability of, the Equipment.

 

(c)           The Equipment is in reasonably proper condition and state of
repair and has been regularly and properly maintained, complies in all material
respects with all statutes and regulations applicable thereto and is in all
material respects suitable for and capable of the work and operations for which
the Equipment is used in the business of the Acquired Companies. There are no
physical conditions or defects on any part of the Equipment that would
materially impair or would be reasonably expected to materially impair the use
of the Equipment.

 

(d)           There are no rights of first refusal, options to purchase,
purchase agreements or substantially similar arrangements in effect with respect
to the Equipment.

 

SECTION 3.23.            Intellectual Property.

 

(a)           Schedule 3.23(a) to the Disclosure Schedule sets forth:  (i) a
complete and accurate list of all registered and applied for Acquired Company
Intellectual Property (including the application and/or registration number and
the name under which each registration and application has been filed); (ii) all
material Software that comprises any part of the Acquired Company Intellectual
Property (other than commercially available off the shelf or shrink wrap
software) and all agreements respecting the same; (iii) all agreements

 

29

--------------------------------------------------------------------------------


 

under which any Acquired Company uses Acquired Company Intellectual Property not
owned exclusively by any Acquired Company (other than agreements for the
Programming or Software); and (iv) a complete and accurate list of all Acquired
Company Intellectual Property as of the date hereof with regard to Prime
Programming to be broadcasted between June 30, 2015 and December 31, 2017
(including the content of such Prime Programming, term, broadcasting rights
(including territory, language and medium arrangements, terms of assignment and
payment terms), which Prime Programming remains in place as of Closing.

 

(b)           The Acquired Company Intellectual Property set forth on Schedule
3.23(a) to the Disclosure Schedule constitutes all of the Intellectual Property
(other than with regard to the Programming) that is material or necessary to the
business of the Acquired Companies, taken as a whole, in each case, as such
business is currently conducted or as it is currently anticipated to be
conducted by such Acquired Company during the year following the Closing Date.

 

(c)           The Acquired Companies own, license or otherwise possess the
necessary rights, free and clear of all Liens other than Permitted Liens, to use
the Acquired Company Intellectual Property.

 

(d)           The Acquired Companies have taken all requisite steps to register
all registrable Acquired Company Intellectual Property with the applicable
authorities in all jurisdictions in which any Acquired Company does business.

 

(e)           The Acquired Company Intellectual Property that is owned by any
Acquired Company is valid and enforceable.  There is no pending action, suit,
proceeding or investigation, or, to Seller’s Knowledge, threatened assertion or
claim in writing, challenging the validity or enforceability of, or contesting
any Acquired Company’s rights with respect to, any of the Acquired Company
Intellectual Property that is owned by any Acquired Company or any agreements
relating thereto.  No Acquired Company Intellectual Property that is owned by
any Acquired Company is subject to any order, judgment, determination or award
by any Governmental Authority restricting the use of such Acquired Company
Intellectual Property or that would impair the validity or enforceability of
such Acquired Company Intellectual Property.

 

(f)            Seller and the Target and, to Seller’s Knowledge, other Acquired
Companies have taken all reasonable and appropriate steps to protect and
preserve the confidentiality of all of the material Trade Secrets that comprise
any part of the Acquired Company Intellectual Property and all use by each
Acquired Company of Trade Secrets owned by another Person has been pursuant to
the terms of a written agreement with such Person or is otherwise lawful.

 

(g)           The Acquired Companies’ use of any Acquired Company Intellectual
Property or the conduct of their respective business as currently conducted or
as currently proposed to be conducted does not infringe upon, misappropriate,
violate or conflict in any way with the Intellectual Property of any third
party, and there is no pending action, suit, proceeding or investigation, or, to
Seller’s Knowledge, threatened assertion or claim in writing, asserting or
claiming any such infringement, misappropriation, violation or conflict.

 

(h)           To Seller’s Knowledge, there are no unauthorized uses,
disclosures, infringements or misappropriations by any third party of any
Acquired Company Intellectual Property that is owned by any Acquired Company or
any breaches by any third party of any

 

30

--------------------------------------------------------------------------------


 

licenses or agreements involving Acquired Company Intellectual Property that is
owned by any Acquired Company.

 

SECTION 3.24.            Material Contracts.

 

(a)           Schedule 3.24 to the Disclosure Schedule sets forth a complete and
accurate list of all Material Contracts (other than the Related Party Agreements
set forth on Schedule 3.30 to the Disclosure Schedule, the Tenant Leases set
forth on Schedule 3.21(c) to the Disclosure Schedule and the Landlord Leases set
forth on Schedule 3.21(d) to the Disclosure Schedule).

 

(b)           The Seller has delivered to the Purchaser accurate and complete
copies of all such written Material Contracts and has delivered to the Purchaser
a written description of each oral Material Contract.  Each Material Contract
has been duly authorized, is in full force and effect, has not been subject to
any material amendment not disclosed to the Purchaser and (assuming due and
valid authorization, execution and delivery thereof by a counterparty thereto)
is valid, binding on, and enforceable by the relevant Acquired Company, in
accordance with its terms.  No Acquired Company has breached, or is in default
in the observance or the performance of any term or obligation to be performed
by it under, any Material Contract, nor has any event occurred or not occurred
through an Acquired Company’s or, to Seller’s Knowledge, a third party’s action
or inaction which, with the giving of notice or the lapse of time or both, would
constitute a default by any Acquired Company under, any Material Contract, nor
has any Acquired Company received any notices or claims concerning any of the
foregoing, in each case where such breach or default could lead to an
acceleration of rights, termination or material liability for damages or other
legal or equitable relief under the terms of such Material Contract.  To
Seller’s Knowledge, no other Person is in default in the observance or the
performance of any term or obligation to be performed by it under any Material
Contract, and no event has occurred which, with the giving of notice or lapse of
time or both, would constitute any such default.

 

(c)           No tender, quotation or offer made by any Acquired Company is
capable of giving rise to a Material Contract merely by an order or acceptance
by or other action of any third party.

 

(d)           No Acquired Company is party to a Contract in the nature of a
foreign currency or interest hedging or derivative Contract.

 

SECTION 3.25.            Debts, Creditors Accounts Receivable and Indebtedness.

 

(a)           There are no material amounts (i.e., an amount in excess of RUB 50
million or the equivalent thereof as of the date hereof) payable (but not yet
due) by any Acquired Company to any third parties, other than as reflected in
the Acquired Companies Financial Statements or as disclosed in Schedule
3.25(a) to the Disclosure Schedule.

 

(b)           No amount owing by any Acquired Company to any Person, where the
aggregate amount owed by such Acquired Company to such Person exceeds RUB 20
million or the equivalent thereof as of the date hereof, is overdue for payment.

 

(c)           All notes and accounts receivable of the Acquired Companies are
reflected properly on their books and records, are valid receivables subject to
no setoffs or counterclaims, are current and collectible, and will be collected
in accordance with their

 

31

--------------------------------------------------------------------------------


 

terms at their recorded amounts (except as otherwise stated in the Acquired
Companies Financial Statements).  To Seller’s Knowledge, no circumstance exists
which would enable any third party to withhold or delay any material payment
(i.e., an amount in excess of RUB 20 million or the equivalent thereof as of the
date hereof) to any Acquired Company or cause any supplier to withhold or delay
delivery of any material property or the provision of any service to any
Acquired Company.

 

(d)           Other than any Indebtedness of an Acquired Company to another
Acquired Company, the only Indebtedness of the Acquired Companies is the
Indebtedness of Teleradiokompaniya 31 Channel LLP  in aggregate principal amount
of USD 1,500,000 and (as of the date hereof only) any Indebtedness under the
Overdraft Facility.

 

SECTION 3.26.            EHS Law.

 

(a)           The Acquired Companies and their properties and assets have been
and are in material compliance with all Applicable Law relating to: 
(i) protection, preservation or cleanup of the environment (including air, water
and soil) or natural resources; (ii) chemical substances, or toxic, hazardous or
deleterious materials, wastes or agents, including asbestos, polychlorinated
biphenyls and petroleum or petroleum products (hereinafter “Hazardous
Substances”); (iii) the proper storage or warehousing of goods and materials,
including Hazardous Substances; or (iv) health, safety, fire prevention and
sanitation (hereinafter “EHS Laws”).

 

(b)           There is no pending proceeding or claim against, and no
outstanding notice or complaint issued by a Governmental Authority to, any
Acquired Company relating to:  (i) noncompliance with EHS Laws, (ii) liabilities
or obligations arising under EHS Laws or relating to Hazardous Substance or
(iii) improper storage of good and materials.

 

(c)           There are no conditions or circumstances, including the presence
or release of any Hazardous Substances (whether or not on the property of any
Acquired Company) and the conditions and circumstances under which the Acquired
Companies store goods and materials, reasonably anticipated to result in
material liabilities or obligations to any Acquired Company pursuant to EHS
Laws.

 

(d)           No Acquired Company has assumed, by contract or by operation of
law or otherwise, any liabilities or obligations of third parties arising under
EHS Laws or relating to Hazardous Substances.

 

SECTION 3.27.            Insurance.  Schedule 3.27 to the Disclosure Schedule
sets forth a list of insurance policies (including information on the premiums
payable in connection therewith, the scope and amount of the coverage provided
thereunder and the identity of the insurer issuing such policies) in force
relating to properties (including Real Property), equipment and machinery
(including Equipment) owned and leased, and the operations conducted, by
Acquired Companies.  All such policies are in full force and effect; all
premiums with respect thereto have been paid; and no notice of cancellation or
termination has been received with respect to any such policy.  There are no
claims by any Acquired Company against any of the policies as to which any
insurance company is denying liability or defending under a reservation of
rights clause.

 

SECTION 3.28.            Brokers or Finders.  No broker, finder or investment
banker is entitled to any brokerage, finder’s or other fee or commission from
any of the Acquired

 

32

--------------------------------------------------------------------------------


 

Companies in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Seller or any of its
Subsidiaries.

 

SECTION 3.29.            Assets.

 

(a)           Title.  Each Acquired Company has full legal and beneficial title
to, or has valid leases in respect of, and is in possession and control of, all
assets of such Acquired Company included as assets in the Acquired Company’s
June 30, 2015 financial statements or which were acquired by such Acquired
Company since June 30, 2015, except for assets which were disposed of in the
Ordinary Course of Business after June 30, 2015 (the “Assets”).

 

(b)           Liens.  Except as disclosed in Schedule 3.29 to the Disclosure
Schedule, no Acquired Company has created or agreed to create any outstanding
Lien (except Permitted Liens) over or enter into any factoring arrangement in
relation to its interest in any of the Assets and all of the Assets are free
from any hire or hire purchase agreement, conditional sale or credit sale
agreement, leasing or rental agreement or agreement for payment on deferred
terms (other than, for the avoidance of doubt, an agreement by virtue of which
the Acquired Company has possession of the Assets).

 

(c)           Assets Required for Business.  The Assets (including Real
Property, Equipment and the Acquired Company Intellectual Property (other than
the Programming)) comprise assets that suffice to carry out the business of the
Acquired Companies in the manner and to the extent to which it is currently
conducted.

 

SECTION 3.30.            Related Party Transactions.

 

(a)           Schedule 3.30 to the Disclosure Schedule is a complete and
accurate list of each shareholder, member, partner, director, officer, employee,
or other Affiliate of any Acquired Company who or which is, directly or
indirectly, a party to any transaction with any Acquired Company (other than
employment compensation in the Ordinary Course of Business) entered into since
December 31, 2013 that constitutes an interested party transaction pursuant to
the Russian Applicable Law (“Related Party Transaction”) where such transaction
(or series of related transactions) had or has value or possible value in excess
of RUB 5,000,000 (or the equivalent thereof in any other currency).

 

(b)           Schedule 3.30 to the Disclosure Schedule sets forth a brief
description of each Related Party Transaction, including any contract,
agreement, understanding, commitment, guarantee or other arrangement providing
for the furnishing of services, extension of credit or rental of real or
personal property from, or otherwise requiring payments to or from, any such
Person.

 

(c)           Each Acquired Company has taken all corporate actions required by
Applicable Law and its Organizational Documents with respect to any Related
Party Transaction to which it is a party.

 

(d)           No Acquired Company has any outstanding liabilities or commitments
(monetary or otherwise) to, or is a party in a Contract with, the Seller or any
of its Subsidiaries (other than an Acquired Company) or any Principal
Shareholder.

 

33

--------------------------------------------------------------------------------


 

SECTION 3.31.            Broadcasting, Transmission, Computer Systems.

 

(a)           All equipment used for broadcasting or transmission of the signal
of any Acquired Company including digital broadcasting and internet access to
the Programming of any Acquired Company, including material computer hardware
and material software and related materials used in or necessary for the
Acquired Companies’ business (collectively, the “Broadcasting & Computer
System”) is in good working order and condition and is sufficient for the
purposes for which it is used.

 

(b)           No material capital expenditures with respect to the
Broadcasting & Computer System are currently planned or are necessary to use the
Broadcasting &Computer System (including for the roll-out of the television
digital multiplex services).  Total capital expenditure in respect of the
planned upgrading of the broadcasting facilities of the Acquired Companies is
not expected to exceed US$ 20,000,000 (twenty million US dollars) and is
expected to be carried out, and such expenditure made, in 2016-2017.

 

(c)           The use of the Broadcasting & Computer System (including any
software modifications) does not conflict with or infringe in any material
respect the rights of any third party, and no Person is challenging, infringing
or otherwise violating the rights of the Acquired Companies with respect to the
Broadcasting & Computer System.

 

SECTION 3.32.            Powers of Attorney.  There are no outstanding general,
special or other powers of attorney executed on behalf of any Acquired Company
that is not held by an employee of an Acquired Company.

 

SECTION 3.33.            Opinion of Financial Advisor.  The Seller Board has
received a letter setting forth the informal recommendation of Xenon Capital
Partners on or prior to the date of this Agreement, to the effect that, as of
the date of such letter and subject to the matters set forth therein, the
Purchase Price in respect of the Sale Participation Interests to be received by
the Seller pursuant to this Agreement is within a range of reasonableness, a
signed copy of which letter has been delivered to Purchaser for informational
purposes.  The recommendation set forth in such letter has not been withdrawn or
materially modified.

 

SECTION 3.34.            5% Issuance.  Upon Closing, the 5% Resolution has been
duly authorized and executed by Seller and, assuming due execution of the 5%
Resolution by Purchaser, the Target will be duly authorized to carry out the 5%
Issuance.

 

ARTICLE IV

 

APPLICATION OF REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.            Survival.  The Critical Warranties shall remain in full
force and effect notwithstanding Closing until the expiration of the applicable
statutes of limitation.  All Warranties other than the Critical Warranties shall
terminate at Closing.

 

SECTION 4.02.            Qualifying Disclosure.  The Warranties are qualified to
the extent of those matters Fairly Disclosed in:  (i) the SEC Documents (but
excluding any forward-looking disclosures of a generic, non-specific nature set
forth in any risk factor section, any disclosure in any section relating to
generic, non-specific forward-looking statements and any other generic,
non-specific disclosures included in any such form, report, schedule, statement
or other document to the extent they are predictive or forward-looking in
nature)provided that in no event shall any disclosure in such SEC Documents
qualify or limit the Critical Warranties; or (ii) the corresponding section of
the Disclosure Schedule or

 

34

--------------------------------------------------------------------------------


 

Supplemental Disclosure Schedule (it being understood that any information set
forth in one section or subsection of the Disclosure Schedule or Supplemental
Disclosure Schedule shall be deemed to apply to and qualify the Warranty to
which it corresponds in number and each other Warranty to the extent that it is
reasonably apparent on its face that such information is relevant to such other
Warranty).  For purposes hereof, “Fairly Disclosed” means disclosed in such a
manner and in such detail as to enable a reasonable buyer to make an accurate
assessment of the matter concerned.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The representations and warranties set out in this Article V shall be deemed to
be given at the date of this Agreement and shall be deemed to be repeated
immediately before the Closing with reference to the facts then existing.  The
Purchaser represents and warrants to Seller as follows:

 

SECTION 5.01.            Organization.

 

(a)           It is duly organized and validly existing under the laws of its
jurisdiction of organization.

 

(b)           Purchaser has all necessary corporate, power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, as applicable, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby.  The
execution, delivery and performance by Purchaser of this Agreement and such
other Transaction Documents, and the consummation by the Purchaser of the
transactions contemplated hereby and thereby, have been duly authorized on the
part of the Purchaser, and no other proceedings (corporate or otherwise) on its
part are necessary to authorize the execution and delivery by it of this
Agreement or such other Transaction Documents or the consummation by it of the
transactions contemplated hereby or thereby.

 

(c)           This Agreement has been duly executed and delivered by Purchaser,
and (assuming due and valid authorization, execution and delivery hereof by
Seller) is a valid and binding obligation of the Purchaser, enforceable against
it in accordance with its terms, and each other Transaction Document to which it
is a party, when executed and delivered (assuming due and valid authorization,
execution and delivery thereof by the Seller), will constitute a valid and
binding obligation of the Purchaser, enforceable against it in accordance with
its terms (except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws of general applicability relating to or affecting creditor’s rights
generally, and availability of injunctive relief  or other equitable remedies).

 

SECTION 5.02.            No Violations.  The execution, delivery or performance
of this Agreement by it or the consummation by it of the transactions
contemplated hereby do not and will not (a) conflict with, or result in a breach
of or default under, any terms or conditions of its Organizational Documents,
(b) conflict with or violate any Applicable Law or (c) result in any violation,
breach, conflict, default or event of default under the terms of any contract to
which it is a party.

 

35

--------------------------------------------------------------------------------


 

SECTION 5.03.            Consents.  As of the Closing Date, all consents
required to be made or obtained by it in connection with (a) the execution or
enforceability of this Agreement or (b) the consummation by it of any of the
transactions contemplated herein have been obtained and are in full force and
effect.

 

SECTION 5.04.            Available Funds.  Purchaser has cash currently
available or has existing equity investment commitments which together are
sufficient to enable it to consummate the Contemplated Acquisition.  Such cash
resources and financing will be available to Purchaser on a timely basis to
consummate the Contemplated Acquisition, and Purchaser knows of no fact or
circumstance that would cause such financing to be unavailable on such basis.

 

SECTION 5.05.            Information Supplied.  None of the information to be
supplied by Purchaser in writing expressly for inclusion or incorporation by
reference in the Proxy Statement will, at the date mailed to Seller Stockholders
or at the time of the Stockholders’ Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading..

 

SECTION 5.06.            Compliance Matters. (a)    Purchaser is not prohibited
and it is not unlawful for it to enter into or perform its obligations under
this Agreement or any other Transaction Document, including under any laws or
regulations, economic sanctions, trade embargos, export or import bans,
limitations on trading or financing, or similar measures imposed by the United
Nations, the Russian Federation, the United States (including U.S. 31 C.F.R.
part 589), the European Union (including Council Regulation (EU) Nos 208/2014 or
833/2014 ) (collectively “Sanctions”).

 

(b)           Neither Purchaser, nor any Person as of the date hereof or as of
the Closing Date having a direct or indirect beneficial interest in Purchaser,
appears on the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control of the United States Department of the Treasury
or in Annex I to the United States Executive Order 13224 — Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism (each a “Government List”) or otherwise has been named as a Person
with whom trading or financing is banned or restricted under any Sanctions (a
“Restricted Person”).

 

(c)           In connection with this Agreement or the performance of its
obligations hereunder, Purchaser will not be conducting any business or
obtaining any funds or assets from a Restricted Person.

 

(d)           Purchaser has in connection with the Contemplated Acquisition
complied with all Applicable Laws addressing money laundering, terrorism
financing, fraud or other corrupt or illegal purposes in each jurisdiction in
which Purchaser conducts its business and no action or proceeding by or before
any Governmental Authority against or affecting Purchaser, any assets or
properties of Purchaser with respect to any such Applicable Laws or guidelines
is pending or, to the knowledge of Purchaser, threatened.

 

(e)           Neither Purchaser nor any of its ultimate beneficial owners, nor
any of its or their officers, directors or authorised employees while acting on
behalf of Purchaser in connection with the Contemplated Acquisition, has
directly, or indirectly paid, offered, given, promised to pay, or authorized the
payment of any money or anything of value (including any

 

36

--------------------------------------------------------------------------------


 

gift, sample, rebate, travel, meal and lodging expense, entertainment, service,
equipment, debt forgiveness, donation, grant or other thing of value, however
characterized) to any Government Official or any other Person at the suggestion,
request, direction or for the benefit of any of Government Official or other
Person for the purpose, in connection with the Contemplated Acquisition, of
(i) influencing any act or decision of such Government Official in his official
capacity, (ii) inducing such Government Official to do or omit to do any act in
relation to his lawful duty, (iii) securing any improper advantage,
(iv) inducing such Government Official to influence or affect any act or
decision of any Governmental Authority, or (v) assisting Purchaser in obtaining
or retaining business for or with, or directing business to another Person. 
Without limiting the generality of the foregoing, Purchaser has not, in
connection with the Contemplated Acquisition, violated or is in violation in any
material respect of the U.S. Anti-Kickback Statute (42 U.S.C.
Section 1302a-7(b)), the Federal False Claims Act (31 U.S.C. Sections 3729, et
seq.) the U.S. Foreign Corrupt Practices Act of 1977, the United Kingdom
Anti-Bribery Act or any related or similar law, without regard to whether
Purchaser is subject to those laws.

 

(f)                                   The Purchaser is incorporated under the
laws of the Russian Federation and, as of Closing, is beneficially wholly-owned
by Russian nationals, none of whom are nationals of any country other than the
Russian Federation.

 

ARTICLE VI

 

COVENANTS

 

SECTION 6.01.                                   Conduct of Business and
Leakage.  During the period between the date of this Agreement and the Closing
Date, except as contemplated by this Agreement or as otherwise agreed to in
writing by the Purchaser, the Seller agrees to cause the Acquired Companies to
act in the following manner:

 

(a)                                 subject to clauses (b), (c) and (d) below,
the respective businesses of each Acquired Company shall be conducted only in
the Ordinary Course of Business, and accordingly Seller shall each use its
reasonable best efforts, in respect of each Acquired Company, to preserve
substantially intact its current business organizations, to continue to procure
Acquired Company Intellectual Property for Programming, to keep available the
services of its current officers and employees and to preserve its relationships
with significant Governmental Authorities, customers, suppliers, licensors,
licensees, distributors, wholesalers, lessors and others having significant
business dealings with it, and to preserve the goodwill of and maintain
satisfactory relationships with those Persons having material business
relationships with the Acquired Companies;

 

(b)                                 not to take any action that results in any
breach of, or constitutes a default (or an event which with notice or lapse of
time or both would become a default under) or results in the creation of a Lien
upon any of the material properties or assets of any Acquired Company;

 

(c)                                  not to take any action that results in the
violation of the terms of any material Permit, and take all reasonable action to
timely renew any expiring material Permit prior to its scheduled termination;

 

(d)                                 pay its debts generally as they come due in
the Ordinary Course of Business;

 

37

--------------------------------------------------------------------------------


 

(e)                                  carry out the Programming Plan in
accordance with its terms; and

 

(f)                                   without limiting the generality of the
foregoing clauses (a) through (e), without Purchaser’s consent, not permit any
of the Acquired Companies to:

 

(i)                                     take any action that results in any
Leakage other than the Permitted Leakage;

 

(ii)                                  amend or otherwise modify the
Organizational Documents of any Acquired Company other than adopting and
registering the Target’s New Charter;

 

(iii)                               issue, sell, pledge, dispose, encumber or
grant any shares, or any options, warrants, convertible securities or other
Equity Interests or other rights of any kind to acquire any such shares of
capital stock or rights settled in cash or other property based in whole or in
part on the value of such shares of capital stock;

 

(iv)                              take any action in respect of the Equity
Interests of any Acquired Company, including to undertake or permit or
facilitate any action which would result in the shareholding or voting power of
any Person in any of the Acquired Companies being different to that which exists
as at the date hereof;

 

(v)                                 (A) other than in the Ordinary Course of
Business, increase the compensation or other benefits payable or to become
payable to employees, directors or executive officers of the Acquired Companies
or grant any incentive compensation awards to employees, directors or executive
officers of the Acquired Companies, (B) grant any severance or termination pay
to, or enter into any severance agreement with, any employee, director or
executive officer of the Acquired Companies, (C) enter into, terminate or renew
any employment agreement with any employee or executive officer of the Acquired
Companies in the case of any employment agreement which contemplates annual
remuneration in excess of RUB 5,000,000 (or the equivalent thereof in any other
currency), (D) enter into any new, or amend any existing, collective bargaining
agreement covering employees of the Acquired Companies or (E) increase the
aggregate employee headcount of the Acquired Companies as of the date hereof;

 

(vi)                              forgive any loans to employees, officers or
directors of the Acquired Companies or to any affiliated or related persons of
such employee, officer or director;

 

(vii)                           grant, accelerate the vesting of, confer or
award options, convertible securities, restricted stock, restricted stock units,
performance stock units, stock appreciation rights or other rights to acquire
any capital stock or any equity-based award to any employee, officer or director
of the Acquired Companies based in whole or in part on capital stock, whether
settled in cash, securities or other property, or take any action not otherwise
contemplated by this Agreement to cause to be exercisable any otherwise
unexercisable option or other equity-based award of any employee, officer or
director of the Acquired Companies under any existing plan; provided, however,
for the avoidance of doubt, that the foregoing shall in no manner restrict the
ability of the Seller to make any payments to, or satisfy any equity awards in
respect of, employees of the Acquired Companies consistent with the disclosure
made in respect thereof under the Warranty set out at Section 3.19(e);

 

38

--------------------------------------------------------------------------------


 

(viii)                        acquire (including by merger, consolidation, or
acquisition of stock or assets) any ownership interests in any corporation,
partnership, limited liability company, other business organization or any
division thereof;

 

(ix)                              other than pursuant to an existing disclosed
Material Contract:  dispose of, transfer, lease, license, mortgage, pledge,
encumber or subject to a Lien material assets other than in respect of such
assets having an aggregate book value and an aggregate fair market value of less
than RUB 50,000,000 (or the equivalent thereof in any other currency) (such book
value as calculated under RAS, or in the case of the assets of the Acquired
Companies organized under the laws of Kazakhstan, IFRS) and which are otherwise
not material to the conduct of the Business;

 

(x)                                 dispose of, transfer, lease, license,
mortgage, pledge or encumber any Intellectual Property other than in the
Ordinary Course of Business;

 

(xi)                              incur any Indebtedness other than pursuant to
the Overdraft Facility;

 

(xii)                           loan, advance, invest or make a capital
contribution to or in any Person other than another Acquired Company;

 

(xiii)                        make any material expenditure (i.e., singly or in
aggregate of more than RUB 50,000,000 (or the equivalent thereof in any other
currency)) outside the Acquired Companies Cash Flow Budgets;

 

(xiv)                       amend, cancel, terminate, waive or release any
material rights or claims or assign any rights or claims with respect to, any
Material Contract or fail to comply with the material terms of any Material
Contract or take any action that gives rise to a default, event of default or a
basis for termination under any Material Contract; or enter into any Contract
which, if entered into prior to the date hereof, would be a Material Contract;
and for purposes of this paragraph (xiv) any Contract relating to Prime
Programming is deemed a Material Contract;

 

(xv)                          make any material change in accounting principles,
policies, practices, procedures or methods in effect at December 31, 2014,
except as required by (A) US GAAP, RAS or IFRS (as the case may be), or (B) a
change in Applicable Law;

 

(xvi)                       waive, release, assign, settle or compromise any
(A) action brought by any Governmental Authority (other than any Tax claims made
in the ordinary course) or (B) claims, liabilities or obligations arising out
of, related to or in connection with litigation other than for compromises,
settlements or agreements that involve only the payment of monetary damages not
in excess of USD 500,000 (or the equivalent thereof in any other currency);

 

(xvii)                    take any steps which result, or may result, in a
change of residence of any Acquired Company for Tax purposes;

 

(xviii)                 except as required by Applicable Law, make or rescind
any material Tax election, change any material Tax method, file any amended Tax
Return that is material, incur any material Tax liability outside the Ordinary
Course of Business, or settle or compromise any material Tax liability;

 

39

--------------------------------------------------------------------------------


 

(xix)                       fail to maintain in full force and effect existing
material insurance coverage;

 

(xx)                          adopt or enter into a plan of liquidation,
dissolution, restructuring, recapitalization or other reorganization of any
Acquired Company (other than any such contemplated action that is described in
the Disclosure Schedule);

 

(xxi)                       enter into, modify or terminate any transactions or
Contracts with the Seller or any of its Subsidiaries (other than an Acquired
Company); or

 

(xxii)                    enter into any Contract to do any of the foregoing.

 

(g)                                  Notwithstanding the foregoing, nothing in
this Article VI is intended to give Purchaser directly or indirectly the right
to control or direct the business or operations of any Acquired Company at any
time prior to Closing.  Prior to the Closing, the Seller and its Subsidiaries
shall exercise, consistent with the terms and conditions of this Agreement,
complete control and supervision over their own business and operations.

 

SECTION 6.02.                                   Stockholder Meeting; Proxy
Statement.

 

(a)                                 Preparation and Filing of Proxy Statement. 
As promptly as reasonably practicable following the date of this Agreement (and
in any event, no later than 30 calendar days after the date hereof), the Seller
shall prepare and cause to be filed with the SEC in preliminary form a proxy
statement relating to the Stockholders’ Meeting (together with any amendments or
supplements thereto, the “Proxy Statement”).  Except as expressly contemplated
by Section 6.03(c) and Section 6.03(d), the Proxy Statement shall include the
Seller Board Recommendation with respect to Contemplated Acquisition.  Seller
shall promptly notify Purchaser upon the receipt of any comments or other
correspondence from the SEC (or the staff of the SEC) or any request from the
SEC (or the staff of the SEC) regarding the Proxy Statement, including with
respect to amendments or supplements to the Proxy Statement, and shall provide
Purchaser with copies of all material correspondence between Seller and its
Representatives, on the one hand, and the SEC (or the staff of the SEC), on the
other hand.  Seller shall use its reasonable best efforts to respond as promptly
as reasonably practicable to any comments of the SEC or any request from the SEC
for amendments or supplements with respect to the Proxy Statement and to cause
the Proxy Statement to be cleared by the SEC as promptly as reasonably
practicable.  The Proxy Statement shall comply as to form in all material
respects with the applicable provisions of the Exchange Act and the rules and
regulations promulgated thereunder.  Prior to filing the Proxy Statement (or any
amendment or supplement thereto) or responding to any comments of the SEC (or
the staff of the SEC) with respect thereto, Seller shall provide Purchaser a
reasonable opportunity to review and to propose comments on such document or
response and shall consider any such comments in good faith.

 

(b)                                 Covenants of Seller with Respect to the
Proxy Statement.  Seller shall cause the Proxy Statement, at the date it is
first mailed to the stockholders of Seller and at the time of the Stockholders’
Meeting, to not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading.  Notwithstanding the foregoing, Seller shall have no obligation
pursuant to this Section 6.02(b) with respect to any of the Purchaser
Information.

 

40

--------------------------------------------------------------------------------


 

(c)                                  Covenants of Purchaser with Respect to the
Proxy Statement.  Purchaser shall furnish to Seller all information (the
“Purchaser Information”) concerning Purchaser requested by Seller in connection
with the Proxy Statement and required by the Exchange Act and the rules and
regulations promulgated thereunder to be set forth in the Proxy Statement, and
shall otherwise reasonably assist and cooperate with Seller in the preparation
of the Proxy Statement and the resolution of comments from the SEC.  The
information relating to Purchaser at the time supplied by it to Seller for
inclusion in the Proxy Statement shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(d)                                 Mailing of Proxy Statement; Stockholders’
Meeting.  Seller shall, as promptly as practicable (and in any event within five
(5) New York Business Days following the Proxy Statement Clearance Date), (x) by
resolutions of the Seller Board establish, in accordance with Applicable Law,
the earliest reasonably practicable record date for a meeting of its
stockholders, for the purpose of voting upon the Contemplated Acquisition
(including any adjournment or postponement thereof, the “Stockholders’
Meeting”), (y) by resolutions of the Seller Board establish in accordance with
Applicable Law the earliest reasonably practicable date for the Stockholders’
Meeting.  The Seller Board shall, as promptly as practicable after the record
date established for the Stockholders’ Meeting, mail to the holders of Seller
Common Stock as of such record date a Proxy Statement (such date of mailing, the
“Proxy Date”).  Seller shall duly call, convene and hold the Stockholders’
Meeting as promptly as reasonably practicable after the Proxy Date; provided,
however, that Seller may postpone, recess or adjourn the Stockholders’ Meeting: 
(i) with the consent of Purchaser, (ii) to solicit additional proxies in the
event of an absence of affirmative votes representing the Requisite Stockholder
Approval or (iii) to permit the filing and distribution of any supplemental or
amended disclosure that the Seller Board has determined in good faith is
required pursuant to Applicable Law.  Once Seller has established a record date
for the Stockholders’ Meeting, Seller shall not change such record date or
establish a different record date for the Stockholders’ Meeting without the
prior written consent of Purchaser, unless required to do so by Applicable Law. 
Subject to the right of the Seller Board to effect a Change in Recommendation as
permitted by Section 6.03(c) or Section 6.03(d), Seller shall use its reasonable
best efforts to solicit proxies in favor of the Contemplated Acquisition and
shall ensure that all proxies solicited in connection with the Stockholders’
Meeting are solicited in compliance with Applicable Laws and all rules of
NASDAQ.  Notwithstanding anything herein to the contrary, Seller shall not be
required to call, convene or hold a Stockholders’ Meeting after the termination
of this Agreement in accordance Section 8.01.

 

(e)                                  Amendments to the Proxy Statement.  If at
any time prior to the Stockholders’ Meeting any event or circumstance relating
to Seller or Purchaser, or their respective officers or directors, is discovered
by Seller or Purchaser, respectively, which pursuant to the Exchange Act should
be set forth in an amendment or a supplement to the Proxy Statement, such Party
shall promptly inform the other.  Each of Seller and Purchaser agree to correct
any information provided by it for use in the Proxy Statement that shall have
become false or misleading.

 

SECTION 6.03.                                   Acquisition Proposals.

 

(a)                                 Except as permitted by this Section 6.03,
from the date of this Agreement until the Closing Date or, if earlier, the
termination of this Agreement in accordance with its terms, Seller will not, nor
shall it authorize or permit any of its Affiliates,

 

41

--------------------------------------------------------------------------------


 

not to, directly or indirectly (i) initiate, solicit or knowingly encourage or
facilitate the making of any Acquisition Proposal or any inquiry, proposal or
request for information that would reasonably be expected to lead to an
Acquisition Proposal, (ii) other than informing Third Parties of the existence
of the provisions contained in this Section 6.03, engage in negotiations or
discussions with, or furnish any non-public information concerning any of the
Acquired Companies or Seller to, any Third Party relating to an Acquisition
Proposal or any inquiry, proposal or request for information that would
reasonably be expected to lead to an Acquisition Proposal or (iii) resolve or
agree to do any of the foregoing.  Seller shall, and shall cause its Affiliates
to (i) immediately cease and cause to be terminated all existing discussions or
negotiations with any Person conducted heretofore with respect to any
Acquisition Proposal, or any inquiry or proposal that would reasonably be
expected to lead to an Acquisition Proposal and (ii) promptly request that such
Person return or destroy all confidential information provided by or on behalf
of Seller or any of its Affiliates to any such Person.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, at any time prior to the time that the Requisite
Stockholder Approval is obtained at the Stockholders’ Meeting, in the event that
Seller receives an unsolicited written Acquisition Proposal from a Third Party
(which Acquisition Proposal was made after the date of this Agreement and did
not result from a breach of this Section 6.03), Seller and the Seller Board (or
the Special Committee on behalf of the Seller Board) may, subject to compliance
with this Section 6.03(b), engage in negotiations or substantive discussions
with, or furnish any information and access to, any Third Party making such
Acquisition Proposal if the Seller Board (or the Special Committee on behalf of
the Seller Board) determines in good faith that such Acquisition Proposal
constitutes, or would reasonably be expected to result in, a Superior Proposal;
provided, that Seller shall comply with the provisions of Section 6.03(f); and
provided, further, that (x) prior to furnishing any material nonpublic
information, Seller receives from such Third Party an executed Acceptable
Confidentiality Agreement and (y) any such material nonpublic information so
furnished has been previously provided or made available to Purchaser or is
provided or made available to Purchaser substantially concurrently with it being
so furnished to such Third Party.  Other than as provided in
Section 6.03(c)(i)(B), Section 6.03(d) or Section 6.03(g), Seller shall not
publicly announce the receipt of any Acquisition Proposal or any negotiations or
discussions in connection with any Acquisition Proposal or otherwise publicly
comment on any Acquisition Proposal.

 

(c)                                  Except as otherwise provided in the last
sentence of this Section 6.03(c) and Section 6.03(d), the Seller Board shall not
(i) (A) withdraw (or qualify or modify in any manner materially adverse to
Purchaser), or publicly propose to withdraw (or so qualify or modify), the
Seller Board Recommendation, (B) fail to publicly reaffirm the Seller Board
Recommendation within ten (10) calendar days after Purchaser so requests in
writing (which request may only be made once with respect to each Acquisition
Proposal and each material modification thereto), (C) fail to recommend, in a
Solicitation/Recommendation Statement on Schedule 14D-9, against any Acquisition
Proposal subject to Regulation 14D under the Exchange Act within ten
(10) calendar days after the commencement of such Acquisition Proposal, or
(D) approve, adopt or recommend any Acquisition Proposal or Alternative
Acquisition Agreement or propose publicly to approve, adopt or recommend, any
Acquisition Proposal or Alternative Acquisition Agreement, or (E) publicly
announce that an Acquisition Proposal constitutes a Superior Proposal (any
action described in this clause (i) being referred to as a “Change in
Recommendation”) or (ii) allow Seller or any of its Subsidiaries to execute or
enter into any letter of intent, memorandum of understanding,

 

42

--------------------------------------------------------------------------------


 

agreement in principle, merger agreement, acquisition agreement, option
agreement, joint venture agreement, alliance agreement, partnership agreement or
other agreement or arrangement (other than an Acceptable Confidentiality
Agreement) with any Third Party constituting or relating to, or that is intended
to or would reasonably be expected to lead to, any Acquisition Proposal, or
requiring, or would reasonably be expected to cause, Seller to abandon,
terminate, materially delay or fail to consummate,  the transactions
contemplated by this Agreement (an “Alternative Acquisition Agreement”). 
Notwithstanding anything to the contrary contained in this Agreement, at any
time prior to the receipt of the Requisite Stockholder Approval, in the event a
material development or material change in circumstances (other than an
Acquisition Proposal) becomes known by the Seller Board after the signing of
this Agreement, the Seller Board may make a Change in Recommendation under
clause (i)(A) or (B) above if the Seller Board determines in good faith that the
failure to take such action would be reasonably likely to be inconsistent with
the directors’ fiduciary duties to the stockholders of Seller under Applicable
Law; provided, that (y) Seller has provided Purchaser eight calendar days prior
written notice advising Purchaser that it intends to take such action and
specifying, in reasonable detail, the reasons for such action (the “Notice of
Change of Circumstance”) and (z) prior to effecting any such Change in
Recommendation, Seller shall, and shall direct the Company’s legal advisors and
the Special Committee’s financial advisors to, during such eight-calendar-day
period, negotiate with Purchaser in good faith to make such adjustments in the
terms and conditions of this Agreement that would allow the Seller Board not to
make such Change in Recommendation consistent with its fiduciary duties.

 

(d)                                 At any time prior to receipt of the
Requisite Stockholder Approval, in response to an unsolicited written
Acquisition Proposal that the Seller Board determines in good faith constitutes
a Superior Proposal, Seller may terminate this Agreement pursuant to
Section 8.01(c)(vi) and this Section 6.03(d); provided, however, that Seller
shall not so terminate this Agreement unless (x) Seller has complied with its
obligations set forth in Section 6.03(e),  (y) Seller pays or causes to be paid,
to Purchaser the Termination Fee payable pursuant to Section 8.03(a) prior to or
concurrently with, and as a condition to, such termination and (z) concurrently
with such termination Seller enters into an Alternative Acquisition Agreement
that documents the terms and conditions of such Superior Proposal.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Agreement, Seller shall not be entitled to terminate this
Agreement pursuant to Section 6.03(d), (x) unless Seller shall have provided to
Purchaser eight calendar days prior written notice (the “Notice of Superior
Proposal”) advising Purchaser that Seller intends to take such action (and
summarizing the material terms and conditions of any such Superior Proposal) and
a copy of the relevant proposed transaction agreement, and (y):

 

(i)                                     during such eight-calendar-day period,
if requested by Purchaser, Seller shall, and shall have directed its outside
legal counsel and the Special Committee’s financial advisors to, have engaged in
good faith negotiations with Purchaser regarding changes to the terms of this
Agreement intended to cause such Acquisition Proposal to no longer constitute a
Superior Proposal; and

 

(ii)                                  Seller shall have considered any
adjustments to this Agreement (including a change to the price terms hereof) and
any other agreements that may be proposed in writing by Purchaser (the “Proposed
Changed Terms”) no later than 5:00 p.m., New York City time, on the last day of
such eight-calendar-day period and the

 

43

--------------------------------------------------------------------------------


 

Seller Board shall have determined in good faith that the Superior Proposal
would still constitute a Superior Proposal if such Proposed Changed Terms were
given effect.

 

For the avoidance of doubt, (A) if Purchaser timely makes an offer that, as
determined in good faith by the Seller Board results in the applicable
Acquisition Proposal no longer being a Superior Proposal, then Seller shall have
no right to terminate this Agreement pursuant to Section 6.03(d) as a result of
such Acquisition Proposal, and (B) any (1) material revisions to the terms of a
Superior Proposal or (2) material revisions to an Acquisition Proposal that the
Seller Board had determined no longer constitutes a Superior Proposal, shall
constitute a new Acquisition Proposal and shall in each case require Seller to
deliver to Purchaser a new Notice of Superior Proposal and then follow the above
procedures, except that the deadline for such new Notice of Superior Proposal
and corresponding negotiation period shall be reduced to five calendar days.

 

(f)                                   Seller shall promptly (and in any event
within 24 hours) advise Purchaser in writing in the event that Seller receives
any Acquisition Proposal or any inquiry, proposal or request for information, or
engages in any discussions or negotiations that would reasonably be expected to
lead to an Acquisition Proposal, and in connection with such notice, provide to
Purchaser the material terms and conditions (including the identity of the Third
Party making any such Acquisition Proposal) of any such Acquisition Proposal. 
Seller shall keep Purchaser reasonably informed of the status and material
details (including any material change to the terms thereof) of any such
Acquisition Proposal (including any determination by the Seller Board pursuant
to Section 6.03(b)) and (ii) provide to Purchaser as soon as practicable (and in
any event within 24 hours) after receipt or delivery thereof copies of any
written amendment or any written material with respect to such Acquisition
Proposal provided by or made to the Person making such an Acquisition Proposal
or its Representatives.  Without limiting the foregoing, Seller shall promptly
(and in any event within 24 hours) notify Purchaser in writing if it determines
to begin providing information or engaging in discussions or negotiations
concerning an Acquisition Proposal pursuant to Section 6.03(b).  Seller shall
not, and shall cause its Subsidiaries not to, in any way contract with any
Person subsequent to the date of this Agreement in a manner that would restrict
the ability of Seller or any Subsidiary thereof to provide information to
Purchaser as contemplated by this Agreement.

 

(g)                                  Nothing contained in this Agreement shall
prohibit Seller or the Seller Board from (i) taking and disclosing any position
or disclosing any information required under Rule 14d-9 or Rule 14e-2
promulgated under the Exchange Act or (ii) making any “stop, look and listen”
communication to Seller’s Stockholders pursuant to Rule 14d-9(f) promulgated
under the Exchange Act; provided, that in all cases, any such action or
disclosure shall comply with this Section 6.03.

 

(h)                                 For purposes of this Agreement:

 

(i)                                     “Acquisition Proposal” shall mean any
bona fide proposal or offer (other than a proposal or offer by Purchaser or any
of its Affiliates) from a Third Party relating to (i) a merger, reorganization,
sale of assets, share exchange, consolidation, business combination,
recapitalization, dissolution, liquidation, joint venture or similar transaction
that, if consummated, would result in any Person other than (x) Seller or
(y) Purchaser owning, directly or indirectly, any of the Equity Interests of any
of the Acquired Companies held as of the date hereof directly or indirectly by
the Seller; (ii) the acquisition in any manner, directly or indirectly, by any
Third Party of

 

44

--------------------------------------------------------------------------------


 

beneficial ownership of any of the Equity Interests of any of the Acquired
Companies; (iii) any purchase, acquisition, tender offer or exchange offer that,
if consummated, would result in any Third Party beneficially owning any of the
Equity Interests of any of the Acquired Companies, (iv) the acquisition (whether
by merger, consolidation, equity investment, joint venture or otherwise) by any
Third Party of any of the assets of any of the Acquired Companies (other than in
the Ordinary Course of Business); or (v) any combination of the foregoing.

 

(ii)                                  “Superior Proposal” shall mean an
Acquisition Proposal made by a Third Party as to which the Seller Board
determines in good faith, and considering such factors as the Seller Board
considers in good faith to be appropriate, is on terms that are superior to
Seller than the transactions contemplated by this Agreement (after giving effect
to all Proposed Changed Terms).

 

SECTION 6.04.                                   Access to Information

 

(a)                                 The Seller shall afford (and procure that
the relevant Acquired Company shall afford) to the Purchaser’s officers,
employees, accountants, counsel and other authorized representatives full and
complete access during normal business hours on reasonable notice throughout the
period up to the Closing Date or the date of termination of this Agreement to
the properties, Contracts, Permits, commitments, books and records of each
Acquired Company and any report, schedule or other document filed or received by
any Acquired Company pursuant to Applicable Laws and shall cause representatives
of the Acquired Companies to furnish promptly such additional financial, tax and
operating data and other information as to their businesses and properties as
the Purchaser or its duly authorized representatives may, acting reasonably,
from time to time request, including periodic such financial information as may
be distributed to management of such Acquired Company and including information
so as to monitor the cash flows of the Acquired Companies (and as such monitor
the line items as set out in the Net Cash Flow Pro Forma attached in Schedule
1.01(d) and verify the monthly interim statements delivered under
Section 6.05(d)(ii)).  The Seller shall cause relevant personnel, accountants
and agents to be made available for review or interview by the Purchaser during
normal business hours on reasonable notice.

 

(b)                                 The Purchaser shall have the right to
appoint one (1) individual as an observer to the Target between the date hereof
and the Closing Date (an “Observer”), who shall initially be Yulia Ershova.  Any
Observer shall be informed about and entitled to attend any management and
employee meetings of the Target or its Subsidiaries and to receive all
information provided to the management or employees attending such meetings, as
well as to attend and be admitted to any production or broadcasting facilities
or premises of any Acquired Company within normal business hours, provided,
however, that neither Seller, nor the Target or any of its Subsidiaries shall be
under any obligation to provide the Observer with any information relating to an
Acquisition Proposal or any access to any meeting during the time such
Acquisition Proposal is discussed.  The Observer shall be entitled to discuss
any operational matters related to the Business (other than any Acquisition
Proposal) with the chief executive officer and chief financial officer of the
Seller and all the line reports to the chief executive officer and chief
financial officer.  The Observer shall be entitled to provide Purchaser’s
consent on the matters specified in Section 6.01 and may authorize Leakage.

 

45

--------------------------------------------------------------------------------


 

SECTION 6.05.                                   Notification of Certain Matters.

 

(a)                                 The Seller shall give prompt notice to the
Purchaser, and Purchaser shall give prompt notice to Seller:  (i) of the
occurrence or failure to occur of an event that would, or with the lapse of time
would, cause any condition to closing specified in Article VII not to be
satisfied by it; (ii) upon its receipt of any notice, complaint, or other
written communication from any Governmental Authority in respect of this
Agreement or the transactions contemplated hereby; (iii) upon its receipt of any
written notice of any Person alleging that the consent of such Person is or may
be required in connection with the transactions contemplated hereby; and (iv) of
any actions, suits, claims or proceedings filed or commenced against, relating
to or involving or otherwise affecting such Party (or any of its Affiliates)
that relate to this Agreement or the transactions contemplated hereby.  Any such
notice shall describe the matter in reasonable detail.  The obligations of the
Parties under this Section shall continue to Closing.

 

(b)                                 Promptly following distribution to or
receipt from any regulatory and/or law enforcement agency, civil plaintiff or
Seller Stockholder, as applicable, Seller shall provide Purchaser with all
documents related to any communication or request for information, including any
pleadings, court documents or correspondence, to or from any regulatory and/or
law enforcement agency, civil plaintiff or Seller Stockholder regarding a
violation or potential violation of any Applicable Law by Seller or any of its
Affiliates, or any of their respective directors, officers, employees or
Representatives, relating to this Agreement or the transactions contemplated
hereby.

 

(c)                                  The Seller shall (and procure that the
Target shall), on reasonable notice during normal business hours, promptly
provide such information about the assets and business of the Target or its
Subsidiaries and such other assistance as may reasonably be requested by
Purchaser or its representative to enable Purchaser to make any required or
appropriate applications, filings, submissions and/or responses to the relevant
Governmental Entity in relation to the fulfillment of the Conditions in
Section 7.02(d) and Section 7.02(g) (as applicable).

 

(d)                                 Within 25 calendar days after the end of
each month between the date hereof and the Closing Date the Seller shall provide
the Purchaser with:

 

(i)                                     the Management Accounts (substantially
in the form of the July 2015 Management Accounts) in respect of the relevant
month; and

 

(ii)                                  an interim statement of Net Cash Flows in
the form of Schedule 1.01(d) in respect of the relevant month.

 

(e)                                  The Seller shall provide the Purchaser the
Acquired Companies Financial Statements for the nine months ended September 30,
2015 when available but in any case by November 10, 2015.

 

(f)                                   The Seller shall promptly (and in any case
within three calendar days) notify Purchaser of any drawdowns (and the intended
application of the proceeds of such drawdowns) or repayments of the Overdraft
Facility, or any amendment thereto, and shall promptly respond to Purchaser upon
Purchaser making any inquiry as to the use of the Overdraft Facility.

 

SECTION 6.06.                                   Stockholder Litigation.  Without
prejudice to Section 9.02(b), prior to the Closing Date, Seller shall give
Purchaser reasonable opportunity to

 

46

--------------------------------------------------------------------------------


 

participate, at Purchaser’s expense, in the defense or settlement of any
stockholder litigation against Seller (or an Affiliate thereof) and/or its
directors relating to the transactions contemplated by this Agreement.

 

SECTION 6.07.                                   Public Announcement.  The
initial press release(s) announcing the execution of this Agreement shall be in
a form mutually agreed upon by Seller and Purchaser.  Each Party agrees not to
issue any press release or make any other public announcement relating to this
Agreement or the transactions contemplated hereby without the prior written
approval of Seller or Purchaser (as applicable), except as may be required by
Applicable Law, court process or the rules and regulations of any national
securities exchange or national securities quotation system, in which case the
other relevant Party shall, to the extent practicable, be given the reasonable
opportunity to review and comment on any such press release or other public
announcement. Notwithstanding any other provision of this Agreement:  (i) no
Party is required to consult with the other in connection with any such press
release or public announcement if the Seller Board has effected any Change in
Recommendation or shall have resolved to do so and (ii) the requirements of this
Section 6.07 shall not apply to any disclosure of any information concerning
this Agreement or the transactions contemplated hereby in connection with any
dispute between the Parties regarding this Agreement or the transactions
contemplated by this Agreement.

 

SECTION 6.08.                                   Confidentiality.

 

(a)                                 The Confidentiality Agreement shall
terminate as of the Closing in respect of any information relating to the
Acquired Companies.

 

(b)                                 From and after the Closing, Seller shall,
and shall cause its Affiliates and Representatives to, maintain in confidence
any written, oral or other confidential information relating to the Acquired
Companies, except that the foregoing requirements of this Section 6.08 shall not
apply to the extent that any such information (including any report, statement,
testimony or other submission to a Governmental Authority) is required by
Applicable Law to be disclosed, provided the disclosing party shall furnish only
that portion of the confidential information which, in the opinion of its
counsel, it is legally required to disclose and, provided, further, that Seller
provides Purchaser with written notice of the information to be disclosed as far
in advance of its disclosure as reasonably practicable and uses reasonable best
efforts to seek confidential treatment of such information.

 

SECTION 6.09.                                   Exculpation.  Purchaser (on
behalf of itself and its Affiliates) agrees not to rely on the opinion of Xenon
Capital Partners or on Xenon Capital Partners’s analyses in making its decision
to enter into this Agreement and the transactions contemplated hereby and,
further, agrees:  (i) that neither Xenon Capital Partners nor any of its
Affiliates or Representatives shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to such party or any Person
asserting claims on its behalf relating to, arising in any manner out of or in
connection with the rendering of services in connection with this Agreement
(including any related activities and services rendered prior to the date
hereof) or Xenon Capital Partners’s role in connection therewith and (ii) not to
bring any claims against Xenon Capital Partners or any of its Affiliates or
Representatives arising out of its role in connection therewith.

 

47

--------------------------------------------------------------------------------


 

SECTION 6.10.                                   Further Covenants of Purchaser.

 

(a)                                 Purchaser shall not sell or otherwise
transfer (directly or indirectly, including through a change of control of
Purchaser, whether through merger, sale of shares or other equity interests, or
otherwise through a single transaction or series of related transactions) any
Acquired Company (in whole or in part) to any Restricted Person.

 

(b)                                 In respect of the cash dividends declared,
authorized, made or paid within the group of the Acquired Companies and to
Seller as set out in Part A of Schedule 6.01(f) (“Permitted Dividends”),
Purchaser undertakes not to (i) make any claim or institute or threaten any
action or suit or otherwise challenge such declaration, authorization, making or
payment of the Permitted Dividends, or (ii) make any filings to Tax or any other
Governmental Authority inconsistent with treatment of the Permitted Dividends as
dividends of such Acquired Companies or Seller, or (iii) otherwise take any
action that would jeopardize the treatment of the Permitted Dividends as
dividends of such Acquired Companies or Seller.

 

(c)                                  Following Closing, Purchaser shall furnish
to Seller such information and assistance concerning the Target and other
Acquired Companies as Seller may reasonably request from time to time in
connection with the Seller’s reporting obligations under the Exchange Act and
the rules and regulations promulgated thereunder, the preparation of the
Seller’s financial statements and the preparation of any require filings in
respect of Tax, and shall otherwise reasonably assist and cooperate with Seller
in the preparation of such reporting, accounting and Tax matters.  The
information relating to the Target and other Acquired Companies at the time
supplied by it to Seller for inclusion in any report to be filed by the Seller
with the SEC shall not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

(d)                                 Purchaser shall procure that:

 

(i)                                     following the Closing, and until
December 31, 2015:

 

(A)                               each Acquired Company carries on the Business
in its Ordinary Course of Business and in accordance with the Acquired Companies
Cash Flow Budgets;

 

(B)                               neither Purchaser nor any of its Affiliates
shall frustrate or impede the operation of any Acquired Company for the purpose
of decreasing or otherwise limiting the Actual Net Cash Flow or otherwise take
any action (or omit to take any action) for the purpose of decreasing or
otherwise limiting the Actual Net Cash Flow;

 

(C)                               no Acquired Company shall make any change to
its policies on discounts, rebates, charge backs or allowances; and

 

(ii)                                  following the Closing, and until the Net
Cash Flow Shortfall is finally determined pursuant to Section 2.01(d)(ii):

 

(A)                               the Seller may maintain an observer at the
Target with the same rights as has the Observer under Section 6.04(b); and

 

(B)                               the Purchaser shall not make changes to the
senior management of the Acquired Companies (unless a senior manager engages in
egregious misconduct).

 

48

--------------------------------------------------------------------------------


 

(e)                                  Without prejudice to Section 10.04 (Entire
Agreement), Purchaser agrees that (in the absence of fraud) neither Purchaser
nor any other Indemnified Person has any rights against any stockholder,
director, officer, employee, agent, advisor or representative of Seller (in such
capacity) (collectively, the “Released Persons”) based on, relating to or
arising out of this Agreement or the ownership, use or operation of the Target
or any other Acquired Company (but the provisions of this Section 6.10(e) do not
apply, for the avoidance of doubt, in respect of any such person in acting in
any capacity for any Acquired Company).  Effective at Closing Purchaser
releases, remises and forever discharges each Released Person from any and all
suits, legal or administrative proceedings, claims, demands, damages, losses,
costs, liabilities, interest, or causes of action whatsoever, in law or in
equity, known or unknown, which such Purchaser or any of its Indemnified Persons
might now or subsequently may have, based on, relating to or arising out of this
Agreement or the ownership, use or operation of the Target or any other Acquired
Company.

 

SECTION 6.11.                                   Further Actions.  Subject to the
other express provisions of this Agreement, upon the request of any Party, the
other Party shall use best reasonable efforts to undertake as soon as reasonably
practicable (or procure the undertaking as soon as reasonably practicable of)
all acts including executing and delivering (or procuring the execution and
delivery of) all such other documents, instruments and agreements as may be
reasonably necessary for the purpose of carrying out the intent of this
Agreement and the transactions contemplated by this Agreement.

 

ARTICLE VII

CONDITIONS PRECEDENT

 

SECTION 7.01.                                   Conditions Precedent to
Obligations of each Party.  The respective obligation of each Party to
consummate the transactions contemplated hereby is subject to the satisfaction
or waiver of each of the following conditions at or prior to the Closing Date:

 

(a)                                 Seller Stockholder Approval.  The Requisite
Stockholder Approval shall have been received.

 

(b)                                 No Injunctions.  No Governmental Agency
shall have issued any order, decree or ruling, and there shall not be in effect
any Applicable Law, restraining, enjoining or prohibiting the consummation of
the transactions contemplated by this Agreement or the other Transaction
Documents.

 

SECTION 7.02.                                   Conditions Precedent to
Obligations of the Purchaser.  The obligation of the Purchaser to pay the
Purchase Price and to consummate the other transactions contemplated hereby is
subject to the satisfaction at or prior to the Closing of the following
conditions (unless any such condition is expressly waived, in whole or in part,
by the Purchaser in writing):

 

(a)                                 Warranties.  Subject to Section 4.02, each
of the Warranties shall be true and correct (without giving effect to any
limitation as to “materiality” or “Material Adverse Effect” or any similar
limitation contained herein) as of the Closing Date as though made on and as of
such date (except to the extent that any such Warranty expressly speaks as of an
earlier date, in which case such Warranty shall be true and correct as of such
earlier date), except where the failure of such Warranties to be so true and
correct, individually or in

 

49

--------------------------------------------------------------------------------


 

the aggregate, has not resulted and is not reasonably likely to result in a Loss
of the Acquired Companies in excess of USD 10,000,000 or otherwise in a Material
Adverse Effect.

 

(b)                                 No Material Adverse Effect.  Since the date
hereof, no Material Adverse Effect has occurred.  There shall not be pending any
Proceedings against any of the Parties or the Acquired Companies that could
reasonably be expected to have, if adversely determined, individually or in the
aggregate, a Material Adverse Effect.

 

(c)                                  Performance.  The Seller shall have
performed and complied with the agreements, covenants, conditions and
obligations required by this Agreement and the Transaction Documents to which
the Seller is a party and required to be performed or complied with by the
Seller at or before the Closing Date.

 

(d)                                 Transaction Documents.  The Seller shall
have delivered to Purchaser duly executed copies of all Transaction Documents to
which the Seller is a party.

 

(e)                                  APC Approval, FAS Approval and FSIL
Approval.  The Purchaser shall have obtained the APC Approval, FAS Approval and
FSIL Approval to the transactions contemplated by this Agreement, on terms and
conditions satisfactory to the Purchaser.

 

(f)                                   Target’s New Charter.  Target’s New
Charter shall have been duly adopted and properly registered with the competent
Governmental Authority.

 

(g)                                  Confirmation of Cash.  Seller shall have
delivered to Purchaser account statements from the banks holding the Cash
Reserve and the Kazakh Cash confirming the cash amounts so held on deposit, such
statements issued on the Closing Date.

 

(h)                                 Working Capital.  The Working Capital of the
Acquired Companies, in the view of Purchaser (acting in good faith) in light of
information received, is not reasonably likely to be, as of December 31, 2015,
below RUB 10,648 million.

 

(i)                                     Overdraft Facility.  The amount
outstanding under the Overdraft Facility is not more than RUB600 million, and
the Acquired Companies have no Indebtedness other than under the Overdraft
Facility and the Kazakh indebtedness contemplated by Section 2.01(c)(ii).

 

(j)                                    Change of Control.The Seller or an
Acquired Company shall have obtained consents to the Contemplated Acquisition in
respect of each of the Material Contracts listed in Section 3.06(c) of the
Disclosure Schedule.

 

(k)                                 Guaranty of Management Incentive Plan. All
guaranties by the Target of the obligations of the Seller in respect of the
Seller’s Management Incentive Plan shall have been terminated or released.

 

(l)                                     Delivery of Confirmations of Beneficial
Ownership of 2015 Dividends.  Confirmations substantially in the form set out in
Schedule 7.02(l) in respect of dividends paid to Seller (i) in 2015 to the date
hereof (within one week of the date hereof) and (ii) from the date hereof to the
Closing Date (upon receipt of dividends) shall have been delivered to Purchaser.

 

SECTION 7.03.                                   Conditions Precedent to
Obligations of the Seller.  The obligation of the Seller to consummate the
transactions contemplated hereby is subject to the

 

50

--------------------------------------------------------------------------------


 

satisfaction at or prior to the Closing of the following conditions (unless any
such condition is expressly waived, in whole or in part, by the Seller in
writing):

 

(a)                                 Warranties.  Each of the representations and
warranties of the Purchaser set forth in Article V shall be true and correct as
of the Closing Date (except to the extent such representations and warranties
speak as of another time, in which case such representations and warranties will
be true and correct as of such other time), except where the failure of such
representations and warranties to be so true and correct does not materially and
adversely affect the ability of Purchaser to consummate transactions
contemplated hereby.

 

(b)                                 Performance.  The Purchaser shall have
performed and complied with the agreements, covenants, conditions and
obligations required by this Agreement and the Transaction Documents to which
the Purchaser is a party and required to be performed or complied with by the
Purchaser at or before the Closing Date.

 

(c)                                  Transaction Documents.  The Purchaser shall
have delivered to Seller duly executed copies of all Transaction Documents to
which the Purchaser is a party.

 

(d)                                 Payment of Dividends. The Seller shall have
received the payments set out in Part A of Schedule 6.01(f).

 

ARTICLE VIII

TERMINATION

 

SECTION 8.01.                                   Termination.  Notwithstanding
anything herein or elsewhere to the contrary, this Agreement may be terminated
and the transactions contemplated herein may be abandoned at any time prior to
the Closing Date, whether before or after the Requisite Stockholder Approval is
obtained (except as otherwise expressly noted), as follows:

 

(a)                                 by written agreement of the Purchaser and
the Seller;

 

(b)                                 by the Purchaser if:

 

(i)                                   the Closing shall not have occurred by
December 30, 2015 (the “End Date”); provided, however, that the Purchaser may
not terminate this Agreement pursuant to this Section 8.01(b)(i) if the failure
of the Purchaser to perform any of the agreements, covenants and obligations
required to be performed at or prior to the Closing by the Purchaser has been
the primary cause of, or the primary factor that resulted in, the failure of the
Closing to occur on or before the End Date; or

 

(ii)                                any Governmental Authority shall have issued
an order, decree or ruling or taken any other action (which order, decree,
ruling or other action the Parties hereto shall use their reasonable best
efforts to lift), in each case permanently restraining, enjoining or otherwise
prohibiting the material transactions contemplated by this Agreement; or

 

(iii)                             Seller shall have breached or failed to
perform any of its Warranties, agreements, covenants, conditions or obligations
contained in this Agreement, which breach or failure to perform (i) would result
in a failure of a condition set forth in

 

51

--------------------------------------------------------------------------------


 

Section 7.01 or Section 7.02 and (ii) (x) cannot be cured by the End Date or
(y) if capable of being cured, shall not have been cured within 10 calendar days
following receipt of written notice (which notice shall specify in reasonable
detail the nature of such breach or failure) from Purchaser of such breach or
failure; provided, that Purchaser shall not have a right to terminate this
Agreement pursuant to this Section 8.01(b)(iii) if it is then in material breach
of any of its warranties, agreements, covenants, conditions or obligations under
this Agreement; or

 

(iv)                              the Stockholders’ Meeting shall have been
convened and a vote with respect to the adoption by the Seller Stockholders of a
resolution authorizing the Contemplated Acquisition in accordance with
Section 271 of the DGCL shall have been taken thereat (or any adjournment or
postponement thereof) and the Requisite Stockholder Approval shall not have been
obtained; or

 

(v)                               in the event that:  (A) a Change in
Recommendation has occurred prior to receipt of the Requisite Stockholder
Approval, (B) Seller has provided Purchaser with written notice of an intention
to effect a Change in Recommendation under a Notice of Change of Circumstances
or a Notice of Superior Proposal, (C) Seller shall have intentionally committed
a breach of its obligations or agreements contained in Section 6.03 in any
material respect (excluding breaches that, if capable of being cured, have been
cured within 10 calendar days following receipt of written notice from the
Purchaser which notice shall specify in reasonable detail the nature of such
breach), or (D) Seller shall have failed to include the Seller Board
Recommendation in the Proxy Statement delivered to Seller Stockholders;
provided, however, that Purchaser shall not be entitled to terminate this
Agreement pursuant to this Section 8.01(b)(v) once the Requisite Stockholder
Approval has been obtained at the Stockholders’ Meeting; or

 

(vi)                              if after the date of this Agreement, a
Material Adverse Effect has occurred; or

 

(vii)                           pursuant to Section 2.03(e).

 

(c)                                  by the Seller if:

 

(i)                                   the Closing shall not have occurred by the
End Date; provided, however, that the Seller  may not terminate this Agreement
pursuant to this Section 8.01(c)(i) if the failure of the Seller to perform any
of the agreements, covenants and obligations required to be performed at or
prior to the Closing by the Seller has been the primary cause of, or the primary
factor that resulted in, the failure of the Closing  to occur on or before the
End Date; or

 

(ii)                                any Governmental Authority shall have issued
an order, decree or ruling or taken any other action (which order, decree,
ruling or other action the Parties hereto shall use their reasonable best
efforts to lift), in each case permanently restraining, enjoining or otherwise
prohibiting the material transactions contemplated by this Agreement; or

 

(iii)                             the Purchaser shall have breached or failed to
perform any of its warranties, agreements, covenants, conditions or obligations
contained in this Agreement, which breach or failure to perform (i) would result
in a failure of a

 

52

--------------------------------------------------------------------------------


 

condition set forth in Section 7.01 or Section 7.03 and (ii) (x) cannot be cured
by the End Date or (y) if capable of being cured, shall not have been cured
within 10 calendar days following receipt of written notice (which notice shall
specify in reasonable detail the nature of such breach or failure) from the
Seller of such breach or failure; provided, that Seller shall not have a right
to terminate this Agreement pursuant to this Section 8.01(c)(iii) if it is then
in material breach of any of its Warranties, agreements, covenants, conditions
or obligations under this Agreement; or

 

(iv)                              the Stockholders’ Meeting shall have been
convened and a vote with respect to the adoption by the Seller Stockholders of a
resolution authorizing the Contemplated Acquisition in accordance with
Section 271 of the DGCL shall have been taken thereat (or any adjournment or
postponement thereof) and the Requisite Stockholder Approval shall not have been
obtained; or

 

(v)                               prior to receipt of the Requisite Stockholder
Approval, the Seller Board has determined to enter into an Alternative
Acquisition Agreement with respect to a Superior Proposal to the extent
permitted by and subject to the terms and conditions of Section 6.03(d) and
Section 6.03(e); provided, that, concurrently with such termination, (A) Seller
pays, or causes to be paid, to Purchaser the Termination Fee and (B) Seller
enters into such Alternative Acquisition Agreement.

 

SECTION 8.02.                                   Effect of Termination.  In the
event of the termination of this Agreement as provided in Section 8.01, written
notice thereof shall forthwith be given to the other Parties specifying the
provision hereof pursuant to which such termination is made.  The Parties shall
have no further liability or obligation under this Agreement except in respect
of claims which arose before or gave rise to termination.  The following
provisions of this Agreement shall survive termination and remain in full force
and effect:  Articles I, IX and X.

 

SECTION 8.03.                                   Termination Fee, No Vote Fee and
Purchaser Expenses.

 

(a)                                 Fees Payable.  If the Agreement is
terminated by:

 

(i)                                   Seller pursuant to Section 8.01(c)(v),
then Seller shall pay, or cause to be paid, to Purchaser an amount equal to USD
5,000,000 (five million US dollars) (the “Termination Fee”) by wire transfer of
immediately available funds concurrently with, and as a condition to, such
termination (and also pay Purchaser Expenses as set forth in Section 8.03(b));

 

(ii)                                  Purchaser pursuant to Section 8.01(b)(v),
then Seller shall pay, or cause to be paid to Purchaser the Termination Fee by
wire transfer not later than the second Business Day following such termination
(and also pay Purchaser Expenses as set forth in Section 8.03(b));

 

(iii)                               (A) Seller pursuant to Sections
8.01(c)(i) or 8.01(c)(iv) or Purchaser pursuant to Sections 8.01(b)(i),
8.01(b)(iii), or 8.01(b)(iv), and (B) after the date hereof Seller receives an
Acquisition Proposal from a Third Party or an Acquisition Proposal made after
the date hereof shall have become publicly known prior to such termination,  and
(C) within six (6) months of such termination of this Agreement, Seller either
enters into a definitive agreement with respect to an Acquisition Proposal
(whether or not the same Acquisition Proposal described in clause (B)) or the
Seller

 

53

--------------------------------------------------------------------------------


 

Board recommends an Acquisition Proposal (whether or not the same Acquisition
Proposal described in clause (B)) to the Seller Stockholders and (D) such
Acquisition Proposal referred to in the foregoing clause (C), or if such
Acquisition Proposal is terminated to accept another Acquisition Proposal, such
other Acquisition Proposal, is subsequently consummated by Seller (for the
avoidance of doubt, such consummation may be during or after such 6-month
period), then Seller shall pay, or cause to be paid, to Purchaser, concurrently
with, and as a condition to consummation of an Acquisition Proposal, the
Termination Fee by wire transfer of immediately available funds (and also pay
Purchaser Expenses as set forth in Section 8.03(b));

 

(iv)                              Purchaser pursuant to Section 8.01(b)(iv) or
Seller pursuant to Section 8.01(c)(iv), then Seller shall pay, or cause to be
paid, to Purchaser an amount equal to USD 2,600,000 (two million six-hundred
thousand US dollars) (the “No Vote Fee”) by wire transfer of immediately
available funds not later than the second Business Day following such
termination (and also pay Purchaser Expenses as set forth in Section 8.03(b))
provided that if Purchaser had a right of termination pursuant to
Section 8.01(b)(v) prior to the date of such termination, Seller shall pay or
cause to be paid the Seller Termination Fee instead of the No Vote Fee;

 

(b)                                 Expenses.   If the Termination Fee or No
Vote Fee is payable pursuant to Section 8.01, the Seller will pay, or cause to
be paid, to Purchaser an amount equal to the sum of all out-of-pocket expenses
(including all fees and expenses of counsel, accountants, investment bankers,
experts and consultants to the Purchaser or its Affiliate) incurred by Purchaser
or on its behalf in connection with or related to the authorization,
preparation, diligence, negotiation, execution and performance of this Agreement
and the Transaction Documents (the “Purchaser Expenses”) (such amount as
conclusively established by the certificate of the Purchaser as to such amount,
attaching to such certificate copies of the underlying invoices of such service
providers) by wire transfer of immediately available funds not later than the
third Business Day following delivery of such certificate.

 

(c)                                  Limitations.  Notwithstanding anything to
the contrary in this Agreement, in the circumstances where the Termination Fee
and Purchaser Expenses are payable hereunder and the Termination Fee and
Purchaser Expenses are paid to the Purchaser (or its designees) in accordance
with the terms of the Agreement, such payment shall be the sole and exclusive
remedy of the Purchaser and its Affiliates against the Seller and any of its
former, current and future Affiliates, and each of their respective directors,
officers, employees, stockholders, controlling persons or representatives for
any loss or damage based upon, arising out of or relating to this Agreement or
the Transactions Documents or the negotiation, execution or performance hereof
or the transactions contemplated hereby or thereby.  In no event shall Seller be
required to pay the Termination Fee on more than one occasion.  In the event
that a No Vote Fee has already been paid, Seller shall be entitled to credit the
amount of the No Vote Fee actually paid against the amount of the Termination
Fee it is required to pay under Section 8.03(a)(iii), if any.

 

(d)                                 Integral Part of Transaction.  Each of the
Parties acknowledges that:  (i) the agreements contained in this Section 8.03
are an integral part of the transactions contemplated by this Agreement,
(ii) each of the Termination Fee and the No Vote Fee together with the payment
of Purchaser Expenses is not a penalty, (iii) each of the Termination Fee and
the No Vote Fee together with the payment of Purchaser Expenses is a reasonable
amount that will compensate Purchaser in the circumstances in which such fee is
payable for the efforts and resources expended and opportunities foregone while
negotiating

 

54

--------------------------------------------------------------------------------


 

this Agreement and in reliance on this Agreement and on the expectation of the
consummation of the transactions contemplated hereby, which amount would
otherwise be impossible to calculate with precision, and (iv) without these
agreements, the Parties would not enter into this Agreement.  If Seller fails to
pay the Termination Fee, the No Vote Fee or the Purchaser Expenses pursuant to
this Section 8.03 when due, and, in order to obtain such payment, Purchaser
commences a suit that results in a judgment against Seller for the Termination
Fee, the No Vote Fee or the Purchaser Expenses, as the case may be, Seller shall
pay or cause to be paid to Purchaser its documented costs and expenses
(including attorneys’ fees and expenses) in connection with such suit, together
with interest on the amount of the Termination Fee, the No Vote Fee or the
Purchaser Expenses, as the case may be, from the date such payment was required
to be made until the date of payment at an interest rate of eleven percent (11%)
per annum.

 

ARTICLE IX

SURVIVAL; INDEMNIFICATION

 

SECTION 9.01.                                   Survival of Critical Warranties
and Covenants.

 

(a)                                 Notwithstanding any investigation conducted
or notice or knowledge obtained by or on behalf of any Party hereto, each
agreement in this Agreement (including under this Article IX) shall survive the
Closing until fully performed. Each representation and warranty in this
Agreement or in the Schedules or certificates delivered pursuant to this
Agreement shall terminate at Closing other than the Critical Warranties, which
shall survive the Closing until the expiration of the applicable statutes of
limitation.

 

(b)                                 Any covenant or other agreement herein, any
portion of the performance of which may or is specified to occur after the
Closing Date, shall survive indefinitely or for such lesser period of time as
may be specified herein.

 

SECTION 9.02.                                   Indemnities.  Other than in
respect of the indemnity set out in Section 9.02(b) which shall apply from the
date hereof and subject to the provisions of this Article IX, from and after the
Closing:

 

(a)                                 Critical Warranties and Covenants
Indemnity.  The Seller (the “Indemnifying Party”) shall indemnify, defend and
hold harmless the Purchaser, its Affiliates and their respective employees,
officers and directors (the “Indemnified Parties”) from and against any and all
Losses which any of them actually suffer, incur or sustain arising out of,
attributable to, or resulting from: (x) any inaccuracy in, or breach of, any of
the Critical Warranties or (y) any breach of or nonperformance of any of the
covenants made by the Seller in any Transaction Document.

 

(b)                                 Indemnity from Stockholder Litigation.  The
Indemnifying Party shall indemnify and hold harmless the Indemnified Parties
from and against any Losses which any of them actually suffer, sustain or become
subject to, directly resulting from any claim by (or on behalf of) any holder or
former holder or purported holder of any Seller Common Stock or rights to
acquire Seller Common Stock, which relate or purport to relate to this
Agreement, the Contemplated Acquisition or any of the other transactions
contemplated hereby.

 

(c)                                  Leakage Indemnity.  The Indemnifying Party
shall indemnify and hold harmless the Purchaser from and against any Leakage, on
the basis that the amount of such

 

55

--------------------------------------------------------------------------------


 

Leakage is multiplied by a co-efficient of 0.75 and the resulting sum is
indemnified on a dollar-for-dollar basis (such calculations to be made in
accordance with the exchange rates published by the Central Bank of Russia using
the rates quoted on the Closing Date), calculated as of Closing except as
otherwise compensated by operation of Section 2.01(d) (to the extent such
Leakage has affected the calculation of Actual Net Cash Flow).

 

(d)                                 Programming Plan Indemnity.  The
Indemnifying Party shall indemnify and hold harmless the Purchaser to the extent
(i) in accordance with the Programming Plan, Programming purchased and paid for
in cash by the Acquired Companies in the period from June 30, 2015 to the
Closing Date is less than the Expected Programming Expenditure and (ii) freely
available cash (in the respective currencies) in the amount of the shortfall
between the Expected Programming Expenditure and the actual amount of
Programming purchased and paid for in cash by the Acquired Companies as of
Closing is not held in the bank accounts of the Acquired Companies identified to
Purchaser on or before the fifth (5th) day prior to Closing (for the avoidance
of doubt, such cash not comprising Cash Reserve nor Kazakh Cash), on the basis
that such amounts are multiplied by a co-efficient of 0.75 and the resulting sum
is indemnified on a dollar-for-dollar basis (such calculations to be made in
accordance with the exchange rates published by the Central Bank of Russia using
the rates quoted on the Closing Date), calculated as of the Closing; except as
otherwise compensated by operation of Section 2.01(c)(i), and (in the
circumstance where the obligation under Section 2.01(c)(i) has been complied
with) excluding any differences arising solely as a result of a change in
exchange rates between the fifth (5th) Business Day prior to the scheduled
Closing Date and the Closing Date.

 

(e)                                  Cash Reserve Indemnity.  The Indemnifying
Party shall indemnify the Purchaser to the extent the Cash Reserve is less than
USD 15 million on the basis that such deficit is multiplied by a co-efficient of
0.75 and the resulting sum indemnified on a dollar-for-dollar basis, calculated
as of the Closing, except as otherwise compensated by operation of
Section 2.01(c)(iii).

 

(f)                                   Kazakh Cash and Indebtedness Indemnity. 
The Indemnifying Party shall indemnify the Purchaser (i) to the extent that the
aggregate Indebtedness of the Acquired Companies organized under the laws of
Kazakhstan exceeds the aggregate principal amount of USD 1.5 million and (ii) to
the extent Kazakh Cash is less than USD 2.7 million, on the basis that such
amounts are multiplied by a co-efficient of 0.45 and the resulting sum
indemnified on a dollar-for-dollar basis, calculated as of the Closing, except
as otherwise compensated by operation of Section 2.01(c)(ii).

 

(g)                                  Overdraft Facility Indemnity.  The
Indemnifying Party shall indemnify the Purchaser to the extent there is any
Indebtedness under the Overdraft Facility at the close of business on
December 31, 2015 on the basis that such amount of Indebtedness is multiplied by
a co-efficient of 1.00 and the resulting sum indemnified on a dollar-for-dollar
basis (such calculations to be made in accordance with the exchange rates
published by the Central Bank of Russia using the rates quoted on December 31,
2015), except as otherwise compensated by operation of Section 2.01(d) (to the
extent amounts drawn under the Overdraft Facility have been used to pay expenses
in respect of operating activities and investing activities and thus are
included in the calculation of Actual Net Cash Flow, but without prejudice to
the ability of the Purchaser to recover under this indemnity relating to the
Overdraft Facility on the basis of the use of a co-efficient of 1.00 (as opposed
to the co-efficient of 0.75 used in the calculation of the Net Cash Flow
Shortfall)) and excluding any differences arising solely as a result of a change
in exchange rates between the fifth (5th)

 

56

--------------------------------------------------------------------------------


 

Business Day prior to the scheduled Closing Date and December 31, 2015 (the
“Overdraft Facility Indemnity”).

 

(h)                                 After-Tax basis.  The Indemnifying Party
agrees that, with respect to any payment or indemnity pursuant to this
Section 9.02, the Indemnifying Party’s indemnity obligations shall include the
payment of such amount, if any, as shall be necessary to hold the Indemnified
Parties harmless on an after-Tax basis from all Taxes required to be paid by the
Indemnified Parties with respect to such payment or indemnity under any
Applicable Law, taking into account any tax benefits received by the Indemnified
Party.

 

SECTION 9.03.                                   Limitation on Liability.

 

(a)                                 Minimum claim.  The Indemnifying Party shall
have no liability in respect of a claim under this Agreement (other than any
claim under the Critical Warranties or the indemnities set out in Section 9.02)
by any of the Indemnified Parties unless and until the amount of such claim,
when aggregated with the amount of any other claim arising out of the same
events, facts or circumstances, equals or exceeds USD 3,000,000, in which case
the Indemnifying Party shall be liable for the whole amount and not merely the
excess.

 

(b)                                 Maximum liability.  The aggregate liability
of the Indemnifying Party in respect of claims under or in relation to this
Agreement shall not exceed the aggregate amount of the Purchase Price actually
received by Seller.

 

(c)                                  Time limitations.  The Indemnifying Party
shall have no liability in respect of a claim under or in relation to this
Agreement unless notice in writing of the claim is given by or on behalf of an
Indemnified Party to Seller stating in reasonable detail the nature and, to the
extent known to Purchaser, all material details of the claim (together with its
bona fide estimate of the amount of such claim if practicable) on or before
18:00 hours (London time) on the day that is the 40th day after the day of
Closing (unless such day is not a Business Day, in which case by 18:00 hours on
the next Business Day after such 40th day); provided that:

 

(i)                                     the claim is bona fide and that
Purchaser believes in good faith that the claim is likely to be successful; and

 

(ii)                                  other than pursuant to the applicable
statutes of limitation, no time limit shall apply to any claims for
indemnification arising under the Critical Warranties or under
Section 9.02(b) (Indemnity from Stockholder Litigation).

 

(d)                                 No liability for retrospective legislation
or changes in rates of Tax.  The Indemnifying Party shall not be liable in
respect of any claims by the Indemnified Parties to the extent that such claims
are attributable to, or such claims are increased as a result of, any
legislation not in force at the date hereof or to any change of law, rates of
tax, regulation, directive, requirements or administrative practice which in
each case is not in force at the date hereof.

 

(e)                                  No double recovery.  The Indemnified
Parties shall not be entitled to recover damages or obtain payment,
reimbursement, restitution or indemnity more than once in respect to one
shortfall, damage, deficiency, breach or other set of circumstances which give
rise to one or more claims under this Agreement or other Transaction Documents.

 

57

--------------------------------------------------------------------------------


 

(f)                                   Subsequent recovery.  If an Indemnifying
Party pays to any Indemnified Party an amount in discharge of a claim hereunder
and such Indemnified Party subsequently recovers from a third party (including
any tax authority or pursuant to any insurance policy maintained by the
Purchaser) a sum or relief which is directly referable to the matter giving rise
to such claim or any other relief or remedy directly referable to the matter
giving rise to such claim, then such Indemnified Party shall promptly repay to
such Indemnifying Party the amount of any damages received by it to the extent
that such subsequent recovery remedies the Loss on which the relevant claim was
predicated, less any reasonable costs and expenses incurred by such Indemnified
Party (if any) in recovering or receiving the same and any Tax suffered on the
recovery or receipt thereof (but in any case shall not repay more than the
amount paid by such Indemnifying Party to such Indemnified Party).

 

(g)                                  No exclusion for fraud.  Nothing in this
Agreement shall limit or exclude the liability of any Party in the case of its
fraud.

 

SECTION 9.04.                                   Procedure.

 

(a)                                 Notice of Third Party Claims.  Without
limiting Section 9.03(c), any Indemnified Party seeking indemnification for any
Loss or potential Loss arising from a claim asserted by a third party against
the Indemnified Party (a “Third Party Claim”) shall give written notice to the
Indemnifying Party specifying the event giving rise to the Loss or potential
Loss under Section 9.02.  Written notice to the Indemnifying Party of the
existence of a Third Party Claim shall be given by the Indemnified Party
promptly after notice of the potential claim; provided, however, that, subject
to the time limits set out in Section 9.03(c), the Indemnified Party shall not
be foreclosed from seeking indemnification pursuant to this Article IX by any
failure to provide such prompt notice of the existence of a Third Party Claim to
the Indemnifying Party.  The procedure set forth in this Section 9.04(a) shall
apply solely with respect to Third Party Claims and shall not be deemed to apply
to, or otherwise affect or limit, an Indemnified Party’s rights under this
Article IX with respect to any claim other than a Third Party Claim.

 

(b)                                 Defense of Third Party Claims. In the event
of a Third Party Claim, the Indemnifying Party may participate, at its expense,
in the defense against such claim with counsel of its choice.  Nonetheless,
(i) the Indemnified Party and its counsel shall control the defense of such
claim and (ii) no such claim or demand may be settled (including under any
applicable amnesty laws) by the Indemnifying Party without the consent of the
Indemnified Party.  The Parties agree to render, without compensation, to each
other such assistance as they may reasonably require of each other in order to
insure the proper and adequate defense of any Third Party Claim, whether or not
subject to indemnification hereunder.

 

(c)                                  Non-Third Party Claims.  Any Indemnified
Party seeking indemnification for any Loss or potential Loss arising from a
claim asserted by any Party to this Agreement against the Indemnifying Party (a
“Non-Third Party Claim”) shall give written notice to the Indemnifying Party
specifying in detail the Section of this Agreement breached and the source of,
or the event giving rise to, the Loss or potential Loss under Section 9.02. 
Written notice to the Indemnifying Party of the existence of a Non-Third Party
Claim shall be given by the Indemnified Party promptly after the Indemnified
Party becomes aware of the potential claim; provided, however, that, subject to
the time limits set out in Section 9.03(c), the Indemnified Party shall not be
foreclosed from seeking indemnification

 

58

--------------------------------------------------------------------------------


 

pursuant to this Article IX by any failure to provide such prompt notice of the
existence of a Non-Third Party Claim to the Indemnifying Party.

 

ARTICLE X

MISCELLANEOUS

 

SECTION 10.01.                            Waivers and Amendments.  No
modification of or amendment to this Agreement shall be valid unless set forth
in an instrument in writing signed by each of the Parties.  Any waiver of any
term or condition of this Agreement must be set forth in an instrument in
writing signed by the waiving Party and must refer specifically to the term or
condition to be waived and to the circumstances of such waiver.  No such waiver
shall be deemed to constitute a waiver applicable either to other circumstances
involving the same term or condition or to any other term or condition of this
Agreement.

 

SECTION 10.02.                            Notices.  All notices, consents and
other communications hereunder shall be in writing and in the English language
and shall have been duly given (a) when delivered by hand or by courier or
(b) when successfully transmitted by telecopier (with a confirming copy of such
communication to be sent as provided in clause (a) above) to the Party for whom
intended, at the address or telecopier number of such Party set forth below (or
at such other address or telecopier number for a Party as shall be specified by
like notice):

 

if to Seller:

 

 

 

Attention:

Maxim Bobin

 

Chief Legal Officer

Address:

CTC Media, Inc.

 

31A Leningradskiy Prospekt

 

Building 1

 

Moscow 125284,

 

Russian Federation

Facsimile number:

+7 (495) 797-41-30

 

 

with copies to:

 

 

 

Attention:

Werner Klatten

 

Chairman of Special Committee

 

Board of Directors

Address:

 

 

 

Facsimile number:

 

 

 

AND

 

 

 

Attention:

Timothy Corbett

Address:

Morgan Lewis & Bockius UK LLP

 

Condor House

 

5-10 St. Paul’s Churchyard

 

London EC4M 8AL

 

59

--------------------------------------------------------------------------------


 

 

United Kingdom

Facsimile number:

+44.20.3201.5001

 

 

if to the Purchaser:

 

 

 

Attention:

Andrey Dimitrov

Address:

UTV-Management LLC

 

4/2, Olkhovskaya street

 

Moscow 105066

 

Russia

Facsimile number:

+7 495 213 18 67

 

 

AND

 

 

 

Attention:

Scott Senecal and Maxim Izvekov

Address:

Cleary Gottlieb Steen & Hamilton LLP

 

Paveletskaya Square 2/3

 

Moscow 115054

 

Russia

Facsimile number:

(+7 495) 660 8505

 

Any notice or other communication not received on a Business Day or received
after 17:00 hours local time on a Business Day in the city of the recipient
shall be deemed to be received on the next following Business Day in the city of
the recipient.

 

SECTION 10.03.                            Counterparts.  This Agreement may be
executed in multiple counterparts, all of which shall together be considered one
and the same agreement.

 

SECTION 10.04.                            Entire Agreement.

 

(a)                                 This Agreement (including the documents and
the instruments referred to herein, including the Confidentiality Agreement) and
the other Transaction Documents constitute the entire agreement and supersede
all prior agreements and understandings, both written and oral, among the
Parties with respect to the subject matter hereof.

 

(b)                                 In the event of any inconsistency between
this Agreement and any document executed or delivered to effect the purposes of
this Agreement, including the Russian SPA executed by the relevant Parties at
Closing, this Agreement shall govern as among all Parties.

 

(c)                                  Each Party confirms on behalf of itself and
its Affiliates that:

 

(i)                                     in entering into this Agreement it has
not relied on any representation, warranty, assurance, covenant, indemnity,
undertaking or commitment which is not expressly set out in this Agreement or
the other Transaction Documents; and

 

(ii)                                  in any event, without prejudice to any
liability for fraudulent misrepresentation or fraudulent misstatement, the only
rights or remedies in relation to any representation, warranty, assurance,
covenant, indemnity, undertaking or commitment given or action taken in
connection with this Agreement, any other Transaction Document or with any of
the agreed form documents are those pursuant to this Agreement, the other
Transaction Documents or such agreed form document,

 

60

--------------------------------------------------------------------------------


 

and for the avoidance of doubt and without limitation, no Party has any other
right or remedy (whether by way of a claim for contribution or otherwise) in
tort (including negligence) or for misrepresentation (whether negligent or
otherwise, and whether made prior to, or in, this Agreement).

 

SECTION 10.05.                            Severability.

 

(a)                                 If for any reason one or more of the
provisions or undertakings (or parts thereof) of this Agreement shall be held to
be invalid but would have been held to be valid if part of the wording of the
same was deleted or the period or scope of the same reduced then the said
provisions or undertakings (or parts thereof) of this Agreement shall apply with
such deletion or modification as may be necessary to make them valid and
effective.

 

(b)                                 To the fullest extent permitted by
Applicable Law, without prejudice to Section 10.05(a), the illegality,
invalidity or unenforceability of any provision (or part therof) of this
Agreement under the laws of any jurisdiction shall not affect its legality,
validity or enforceability under the laws of any other jurisdiction, nor the
legality, validity or enforceability of any other provisions (or parts thereof)
of this Agreement.  The Parties shall then use their reasonable efforts to
replace the illegal, invalid or unenforceable provisions (or parts thereof) by a
legal, valid and enforceable substitute provision the effect of which is as
close as possible to the intended effect of the illegal, invalid or
unenforceable provision (or part thereof).

 

SECTION 10.06.                            Governing Law.  This Agreement and all
actions, proceedings or counterclaims (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement shall be governed by,
and construed in accordance with the laws of the State of Delaware, without
giving effect to any choice or conflict of laws provision or rule (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

SECTION 10.07.                            Consent to Jurisdiction and Service of
Process.

 

(a)                                 Each of the Parties irrevocably submits to
the exclusive jurisdiction of the Court of Chancery of the State of Delaware,
County of New Castle (or, if (but only if) such court shall be unavailable, any
other court of the State of Delaware or any Federal court sitting in the State
of Delaware), for the purpose of any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement and each of the Parties hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined
exclusively in the Court of Chancery of the State of Delaware, County of New
Castle (or, if (but only if) such court shall be unavailable, any other court of
the State of Delaware or any Federal court sitting in the State of Delaware).

 

(b)                                 Each of the Parties hereto (i) irrevocably
consents to the service of the summons and complaint and any other process in
any other action or proceeding relating to the transactions contemplated by this
Agreement, on behalf of itself or its property, by personal delivery of copies
of such process to such party while nothing in this Section 10.07 shall affect
the right of any Party to serve legal process in any other manner permitted by
Applicable Law, (ii) consents to submit itself to the personal jurisdiction of
the Delaware Court of Chancery, County of New Castle, any other court of the
State of Delaware, County of New Castle, and any Federal court sitting in the
State of Delaware for the purpose of any

 

61

--------------------------------------------------------------------------------


 

dispute arising out of this Agreement or the transactions contemplated by this
Agreement, (iii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(iv) agrees that it will not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the Delaware
Court of Chancery located in the County of New Castle (or, if (but only if) such
court shall be unavailable, any other court of the State of Delaware or any
Federal court sitting in the State of Delaware).  Each of Seller and Purchaser
agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Applicable Law.

 

SECTION 10.08.                            WAIVER OF JURY TRIAL.  EACH OF SELLER
AND PURCHASER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE)  ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF
SELLER OR PURCHASER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT THEREOF.

 

SECTION 10.09.                            Specific Performance.

 

(a)                                 The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
and that monetary damages alone would not be an adequate remedy for such
damages.  The Parties shall be entitled to specific performance and injunctive
and other equitable relief in addition to any other remedy to which it may be
entitled to prevent such breaches and to enforce specifically the terms and
provisions hereof; and each Party hereby agrees that any Party seeking an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement shall not be required to
secure or post any bond in connection with the obtaining of any such injunctive
or other equitable relief in addition to any other remedy to which it may be
entitled.

 

(b)                                 Each Party hereby agrees not to raise any
objections to the availability of the equitable remedy of specific performance
to prevent or restrain breaches of this Agreement by such Party, and to
specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of such party under this Agreement all in accordance with the
terms of this Section 10.09.  The Parties hereto further agree that (i) by
seeking the remedies provided for in this Section 10.09, a Party shall not in
any respect waive its right to seek any other form of relief that may be
available to a Party under this Agreement in the event that this Agreement has
been terminated or in the event that the remedies provided for in this
Section 10.09 are not available or otherwise are not granted, and (ii) nothing
set forth in this Section 10.09 shall require any Party to institute any
proceeding for (or limit any Party’s right to institute any proceeding for)
specific performance under this Section 10.09 prior or as a condition to
exercising any termination right under Article VIII, nor shall the commencement
of any legal proceeding pursuant to this Section 10.09 or anything set forth in
this Section 10.09 restrict or limit any Party’s right to terminate this
Agreement in accordance with the terms of Article VIII or pursue any other
remedies under this Agreement that may be available then or thereafter.

 

62

--------------------------------------------------------------------------------


 

(c)                                  To the extent any Party brings any action
to enforce specifically the performance of the terms and provisions of this
Agreement (other than an action to specifically enforce any provision that
expressly survives termination of this Agreement pursuant to the terms hereof)
when expressly available to such Party pursuant to the terms of this Agreement,
the End Date shall automatically be extended by (i) the amount of time during
which such action is pending, plus 10 Business Days, or (ii) such other time
period established by the court presiding over such action.

 

SECTION 10.10.                            Confidentiality.  Unless otherwise
agreed to in writing by the Parties, each of the Parties agrees to, and agrees
to cause its respective Affiliates, accountants, attorneys, partners,
consultants and all other representatives to, keep and hold in confidence and
not use to the detriment of any other Party or its Affiliates, any information
acquired pursuant to the Transaction Documents or in connection with any of the
transactions contemplated thereby, unless such information is:  (a) publicly
available; (b) otherwise available to such Party without restriction or breach
of any confidentiality agreement; (c) necessary in making any filing or
obtaining any consent or approval required for the consummation of the
transactions contemplated hereby; (d) otherwise required to be disclosed by any
Governmental Authority (including tax authorities), self-regulatory organization
or Applicable Law; (e) disclosed to the professional advisers of such Party who
are informed of this confidentiality undertaking; or (f) disclosed in connection
with an assignment permitted hereunder.  The provisions of this Section 10.10
shall continue to apply if this Agreement is terminated.

 

SECTION 10.11.                            Assignment.  Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the Parties (whether by operation or law or otherwise) without the prior
written consent of the other Party except as expressly provided herein, and any
assignment in contravention of this requirement shall be null and void.

 

SECTION 10.12.                            Expenses.  Unless otherwise expressly
set forth in this Agreement, each Party shall bear its own expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Agreement.

 

[Note: remainder of page intentionally left blank.  Signature page follows.]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

PURCHASER:

 

 

 

UTV-MANAGEMENT LLC

 

 

 

 

 

 

 

By:

/s/ KONSTANTIN KIPNIS

 

Name:

Konstantin Kipnis

 

Title:

General Director

 

 

 

 

 

 

 

SELLER:

 

 

 

CTC MEDIA, INC.

 

 

 

 

By:

/s/ YULIANA SLASHCHEVA

 

Name:

Yuliana Slashcheva

 

Title:

CEO

 

--------------------------------------------------------------------------------